                                           Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 1 of 43




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7        STATE OF CALIFORNIA, et al.,
                                                                                        Case No. 19-cv-04975-PJH
                                  8                    Plaintiffs,

                                  9              v.                                     ORDER GRANTING IN PART,
                                                                                        DENYING IN PART, AND DEFERRING
                                  10       U.S. DEPARTMENT OF HOMELAND                  RULING IN PART ON MOTION TO
                                           SECURITY, et al.,                            DISMISS
                                  11
                                                       Defendants.                      Re: Dkt. No. 160
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Before the court is defendants the Department of Homeland Security (“DHS”), the

                                  15   U.S. Citizenship and Immigration Service (“USCIS”), Chad Wolf,1 and Kenneth

                                  16   Cuccinelli’s (collectively “defendants”) motion to dismiss. The matter is fully briefed and

                                  17   suitable for decision without oral argument. Having read the parties’ papers and carefully

                                  18   considered their arguments and the relevant legal authority, and good cause appearing,

                                  19   the court hereby rules as follows.

                                  20                                         BACKGROUND

                                  21           This case involves a challenge to the implementation of the final rule entitled

                                  22   “Inadmissibility on Public Charge Grounds,” published by DHS on August 14, 2019. See

                                  23   Inadmissibility on Public Charge Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019) (“the

                                  24   Rule”). On October 10, 2018, DHS began the rulemaking process to create a new

                                  25   framework for the public charge assessment by publishing a Notice of Proposed

                                  26
                                       1
                                  27     Kevin McAleenen was originally named in the complaint, but as of November 13, 2019,
                                       Chad Wolf is the current acting secretary of DHS (see https://www.dhs.gov/person/chad-
                                  28   f-wolf). Pursuant to Federal Rule of Civil Procedure 25(d), an officer’s successor is
                                       automatically substituted as a party.
                                           Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 2 of 43




                                  1    Rulemaking (“NPRM”). See Inadmissibility on Public Charge Grounds, 83 Fed. Reg.

                                  2    51,114 (Oct. 10, 2018). On August 14, 2019, DHS published the Rule in the Federal

                                  3    Register. Id. at 41,292. The Rule was originally set to become effective on October 15,

                                  4    2019.

                                  5            Publication of the Rule resulted in several complaints filed in federal district courts

                                  6    across the nation. Three such complaints were filed in the Northern District of California

                                  7    and related before this court. Dkt. 24. The present motion involves one of the three

                                  8    cases: State of California, et al. v. U.S. Department of Homeland Security, et al., Case

                                  9    No. 19-cv-04975-PJH, wherein the States of California, Maine, and Oregon, the

                                  10   Commonwealth of Pennsylvania, and the District of Columbia (the “state plaintiffs” or

                                  11   “plaintiffs”) filed a complaint (“Compl.”) asserting six causes of action: (1) Violation of the

                                  12   Administrative Procedure Act (“APA”), 5 U.S.C. § 706—Contrary to Law, the Immigration
Northern District of California
 United States District Court




                                  13   and Nationality Act (“INA”) and the Illegal Immigration Reform and Immigrant

                                  14   Responsibility Act (“IIRIRA”); (2) Violation of APA, 5 U.S.C. § 706—Contrary to Law,

                                  15   Section 504 of the Rehabilitation Act, codified at 29 U.S.C. § 794 (the “Rehabilitation

                                  16   Act”); (3) Violation of APA, 5 U.S.C. § 706—Contrary to Law, State Healthcare Discretion;

                                  17   (4) Violation of APA, 5 U.S.C. § 706—Arbitrary and Capricious; (5) Violation of the Fifth

                                  18   Amendment’s Due Process clause requiring Equal Protection based on race; (6) Violation

                                  19   of the Fifth Amendment’s Due Process clause, based on a violation of Equal Protection

                                  20   principles based on unconstitutional animus. Dkt. 1.

                                  21           On October 11, 2019, this court issued a preliminary injunction enjoining

                                  22   defendants from applying the Rule to any person residing in the City and County of San

                                  23   Francisco, Santa Clara County, the States of California, Oregon, or Maine, the

                                  24   Commonwealth of Pennsylvania, or the District of Columbia. Dkt. 120 at 92. Defendants

                                  25   appealed the preliminary injunction on October 30, 2019. Dkt. 129. A three-judge panel

                                  26   of the Ninth Circuit stayed the preliminary injunction on December 5, 2019.2 Dkt. 141;

                                  27
                                       2 The panel consolidated the three related cases before this court with a similar case
                                  28
                                       from the Eastern District of Washington. That court issued a nationwide injunction of the
                                                                                   2
                                         Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 3 of 43




                                  1    see City & Cty. of San Francisco v. U.S. Citizenship & Immigration Servs., 944 F.3d 773

                                  2    (9th Cir. 2019). On February 18, 2020, the Ninth Circuit panel voted to deny plaintiffs-

                                  3    appellees’ motions for reconsideration and for rehearing en banc. Dkt. 153. Other

                                  4    district courts also issued preliminary injunctions prohibiting enforcement of the Rule, but

                                  5    these were ultimately stayed by the Supreme Court. See Dep’t of Homeland Security v.

                                  6    New York, 140 S. Ct. 599 (2020); Wolf v. Cook Cty., Illinois, 140 S. Ct. 681 (2020).

                                  7    Accordingly, the Rule went into effect on February 24, 2020.

                                  8           A broader summary of the relevant statutory framework and the changes

                                  9    implemented by the Rule may be found in the court’s preliminary injunction order. Dkt.

                                  10   120 at 6–10. To briefly summarize here, DHS promulgated the Rule pursuant to its

                                  11   authority under the INA, 8 U.S.C. § 1101, et seq., which requires that all noncitizens

                                  12   seeking to be lawfully admitted into the United States or to become lawful permanent
Northern District of California
 United States District Court




                                  13   residents prove they are not inadmissible. 8 U.S.C. §§ 1361, 1225(a). A noncitizen may

                                  14   be deemed inadmissible on any number of grounds, including that they are “likely at any

                                  15   time to become a public charge.” 8 U.S.C. § 1182(a)(4)(A). The statute directs

                                  16   immigration officials to form an opinion as to whether the applicant “is likely at any time to

                                  17   become a public charge.” Id. In forming that opinion, immigration officers must consider

                                  18   “at a minimum” five statutorily-defined factors: (1) age; (2) health; (3) family status; (4)

                                  19   assets, resources, and financial status; (5) education and skills. 8 U.S.C.

                                  20   § 1182(a)(4)(B)(i). The Rule would define the term “public charge” and set out various

                                  21   criteria for government officials as part of their totality of the circumstances determination.

                                  22                                           DISCUSSION

                                  23   A.     Legal Standard

                                  24          1.     Rule 12(b)(1)

                                  25          A federal court may dismiss an action under Federal Rule of Civil Procedure

                                  26
                                  27
                                       Rule on the same day as this court’s geographically limited preliminary injunction order.
                                  28   Washington v. U.S. Dep’t of Homeland Security, 408 F. Supp. 3d 1191, 1224 (E.D.
                                       Wash. 2019).
                                                                                  3
                                         Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 4 of 43




                                  1    12(b)(1) for lack of federal subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Rule

                                  2    12(h)(3) similarly provides that a court “must dismiss the action” if it “determines at any

                                  3    time that it lacks subject-matter jurisdiction.” Fed. R. Civ. P. 12(h)(3). “Federal courts are

                                  4    courts of limited jurisdiction” and the burden of establishing subject matter jurisdiction

                                  5    “rests upon the party asserting jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am.,

                                  6    511 U.S. 375, 377 (1994) (citations omitted).

                                  7            A jurisdictional challenge may be facial or factual. Safe Air for Everyone v. Meyer,

                                  8    373 F.3d 1035, 1039 (9th Cir. 2004). When the attack is facial, the court determines

                                  9    whether the allegations contained in the complaint are sufficient on their face to invoke

                                  10   federal jurisdiction. Id. Where the attack is factual, however, “the court need not

                                  11   presume the truthfulness of the plaintiff’s allegations.” Id.

                                  12           When resolving a factual dispute about its federal subject matter jurisdiction, a
Northern District of California
 United States District Court




                                  13   court may review extrinsic evidence beyond the complaint without converting a motion to

                                  14   dismiss into one for summary judgment. McCarthy v. United States, 850 F.2d 558, 560

                                  15   (9th Cir. 1988) (holding that a court “may review any evidence, such as affidavits and

                                  16   testimony, to resolve factual disputes concerning the existence of jurisdiction”); see also

                                  17   Land v. Dollar, 330 U.S. 731, 735 n.4 (1947) (“[W]hen a question of the District Court’s

                                  18   jurisdiction is raised . . . the court may inquire by affidavits or otherwise, into the facts as

                                  19   they exist.”). “Once the moving party has converted the motion to dismiss into a factual

                                  20   motion by presenting affidavits or other evidence properly brought before the court, the

                                  21   party opposing the motion must furnish affidavits or other evidence necessary to satisfy

                                  22   its burden of establishing subject matter jurisdiction.” Safe Air for Everyone, 373 F.3d at

                                  23   1039.

                                  24           The Ninth Circuit has noted that “jurisdictional dismissals in cases premised on

                                  25   federal-question jurisdiction are exceptional, and must satisfy the requirements specified

                                  26   in Bell v. Hood, 327 U.S. 678 (1946).” Safe Air for Everyone, 373 F.3d at 1039 (quoting

                                  27   Sun Valley Gas., Inc. v. Ernst Enters., 711 F.2d 138, 140 (9th Cir. 1983)). “In Bell, the

                                  28   Supreme Court determined that jurisdictional dismissals are warranted ‘where the alleged
                                                                                       4
                                         Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 5 of 43




                                  1    claim under the constitution or federal statutes clearly appears to be immaterial and

                                  2    made solely for the purpose of obtaining federal jurisdiction or where such claim is wholly

                                  3    insubstantial and frivolous.’” Id. (quoting Bell, 327 U.S. at 682–83).

                                  4           2.      Rule 12(b)(6)

                                  5           A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests for the

                                  6    legal sufficiency of the claims alleged in the complaint. Ileto v. Glock Inc., 349 F.3d 1191,

                                  7    1199–1200 (9th Cir. 2003). Under Federal Rule of Civil Procedure 8, which requires that

                                  8    a complaint include a “short and plain statement of the claim showing that the pleader is

                                  9    entitled to relief,” Fed. R. Civ. P. 8(a)(2), a complaint may be dismissed under Rule

                                  10   12(b)(6) if the plaintiff fails to state a cognizable legal theory, or has not alleged sufficient

                                  11   facts to support a cognizable legal theory. Somers v. Apple, Inc., 729 F.3d 953, 959 (9th

                                  12   Cir. 2013).
Northern District of California
 United States District Court




                                  13          While the court is to accept as true all the factual allegations in the complaint,

                                  14   legally conclusory statements, not supported by actual factual allegations, need not be

                                  15   accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009). The complaint must proffer

                                  16   sufficient facts to state a claim for relief that is plausible on its face. Bell Atl. Corp. v.

                                  17   Twombly, 550 U.S. 544, 555, 558–59 (2007).

                                  18          “A claim has facial plausibility when the plaintiff pleads factual content that allows

                                  19   the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  20   alleged.” Iqbal, 556 U.S. at 678. “[W]here the well-pleaded facts do not permit the court

                                  21   to infer more than the mere possibility of misconduct, the complaint has alleged—but it

                                  22   has not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ.

                                  23   P. 8(a)(2)). Where dismissal is warranted, it is generally without prejudice, unless it is

                                  24   clear the complaint cannot be saved by any amendment. In re Daou Sys., Inc., 411 F.3d

                                  25   1006, 1013 (9th Cir. 2005).

                                  26          Review is generally limited to the contents of the complaint, although the court can

                                  27   also consider documents “whose contents are alleged in a complaint and whose

                                  28   authenticity no party questions, but which are not physically attached to the plaintiff’s
                                                                                        5
                                         Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 6 of 43




                                  1    pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (quoting In re Silicon

                                  2    Graphics Inc. Sec. Litig., 183 F.3d 970, 986 (9th Cir. 1999), superseded by statute on

                                  3    other grounds as stated in In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130 (9th Cir.

                                  4    2017)); see also Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“[A] court can

                                  5    consider a document on which the complaint relies if the document is central to the

                                  6    plaintiff’s claim, and no party questions the authenticity of the document.” (citation

                                  7    omitted)). The court may also consider matters that are properly the subject of judicial

                                  8    notice (Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001)), and exhibits

                                  9    attached to the complaint (Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d

                                  10   1542, 1555 n.19 (9th Cir. 1989)).

                                  11   B.     Analysis

                                  12          1.     Standing
Northern District of California
 United States District Court




                                  13          Federal courts may adjudicate only actual cases or controversies, U.S. Const.

                                  14   art. III, § 2, and may not render advisory opinions as to what the law ought to be or

                                  15   affecting a dispute that has not yet arisen. Aetna Life Ins. Co. of Hartford, Conn. v.

                                  16   Haworth, 300 U.S. 227, 240 (1937). Article III’s “standing” requirements limit the court’s

                                  17   subject matter jurisdiction. Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004)

                                  18   (citing Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 101 (1998)). The

                                  19   burden of establishing standing rests on the party asserting the claim. Renne v. Geary,

                                  20   501 U.S. 312, 316 (1991) (citing Bender v. Williamsport Area Sch. Dist., 475 U.S. 534,

                                  21   546 n.8 (1986)). “In order to establish Article III standing, a plaintiff must have (1)

                                  22   suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

                                  23   defendant, and (3) that is likely to be redressed by a favorable judicial decision.”

                                  24   California v. Trump, 963 F.3d 926, 935 (9th Cir. 2020) (citing Lujan v. Defs. of Wildlife,

                                  25   504 U.S. 555, 560–61 (1992)). “[A]t the pleading stage, the plaintiff must ‘clearly . . .

                                  26   allege facts demonstrating’ each element.” Spokeo Inc. v. Robins, 136 S. Ct. 1540, 1547

                                  27   (2016) (second alteration in original) (quoting Warth v. Seldin, 422 U.S. 490, 518 (1975)).

                                  28          “At least one plaintiff must have standing to seek each form of relief requested,
                                                                                      6
                                         Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 7 of 43




                                  1    and that party bears the burden of establishing the elements of standing with the manner

                                  2    and degree of evidence required at the successive stages of the litigation.” E. Bay

                                  3    Sanctuary Covenant v. Trump (“E. Bay Sanctuary I”), 932 F.3d 742, 763–64 (9th Cir.

                                  4    2018) (internal quotation marks and citations omitted). They “need only establish a risk

                                  5    or threat of injury to satisfy the actual injury requirement.” Id.; see also Dep’t of

                                  6    Commerce v. New York, 139 S. Ct. 2551, 2565 (2019) (noting that future injuries to

                                  7    states “may suffice if the threatened injury is certainly impending, or there is a substantial

                                  8    risk that the harm will occur” (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149,

                                  9    158 (2014))).

                                  10          Finally, “[s]tates are ‘entitled to special solicitude in our standing analysis.’”

                                  11   California, 963 F.3d at 936 (quoting Massachusetts v. EPA, 549 U.S. 497, 520 (2007)).

                                  12   “[A] state may sue to assert its ‘quasi-sovereign interests in the health and well-being—
Northern District of California
 United States District Court




                                  13   both physical and economic—of its residents in general.’” Id. (quoting Alfred L. Snapp &

                                  14   Son, Inc. v. Puerto Rico, 458 U.S. 592, 607 (1982)).

                                  15          In the preliminary injunction order, the court found that the harm alleged by the

                                  16   states was not too speculative and, for that reason, they had established standing. Dkt.

                                  17   120 at 83. The court relied on DHS’s own assessments in the Rule and the NPRM that

                                  18   projected a 2.5% disenrollment rate from federal programs, 84 Fed. Reg. at 41,463, and

                                  19   that payments from the federal government to the states would decrease by over $1.5

                                  20   billion, 83 Fed. Reg. at 51,267–69. The court found that plaintiffs had alleged sufficient

                                  21   facts in their complaint, as well as evidence submitted in support of the motion for

                                  22   preliminary injunction, to support a harm similar to that assessed by DHS. Dkt. 120 at 79.

                                  23   The court also determined that the Rule would cause individuals to disenroll from or

                                  24   forego enrolling in Medicaid, the cost of which is split between the federal and state

                                  25   governments. Id. at 80 (“As individuals disenroll, the plaintiffs will no longer be

                                  26   reimbursed for treating them. This will have obvious adverse budgetary

                                  27   consequences.”).

                                  28          Defendants argue that, with regard to aliens who disenroll from federal health
                                                                                       7
                                         Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 8 of 43




                                  1    benefits, federal health program participants would not distinguish between federal- and

                                  2    state-funded health and social services and, therefore, utilization of all services would be

                                  3    reduced. Mtn. at 5. Thus, in order for the states to suffer a harm, aliens would need to

                                  4    disenroll from federal health benefits, then enroll in state health benefits, and the

                                  5    increased amount of state expenses would need to be greater than the costs incurred but

                                  6    for the Rule. Id. at 6. With regard to a reduction in Medicaid reimbursements,

                                  7    defendants argue that a reduction in Medicaid funding would be commensurate with a

                                  8    reduction in the provision of health services. In other words, utilization of healthcare paid

                                  9    by Medicaid would decrease, which means the amount paid by plaintiffs would also

                                  10   decrease.

                                  11          Defendants’ renewed standing argument does not alter this court’s prior findings.

                                  12   Both DHS’s own analysis and plaintiffs, in their complaint and evidence, demonstrate that
Northern District of California
 United States District Court




                                  13   the Rule will cause individuals to disenroll or forego enrollment from federal health

                                  14   benefits, including Medicaid. See 84 Fed. Reg. at 41,463. Defendants contend the

                                  15   disenrollment in Medicaid will result in a corresponding decrease in the provision of

                                  16   services and thus no (or speculative) harm. This proposition flies in the face of DHS’s

                                  17   own analysis in the Rule and the evidence submitted by plaintiffs.

                                  18          In the Rule, DHS received a comment stating that hospitals are compelled to

                                  19   provide emergency services to individuals regardless of their ability to pay but those

                                  20   services will go uncompensated if patients are disenrolled from Medicaid. Id. at 41,384.

                                  21   While the Rule provides for an emergency services exemption, the commenter expressed

                                  22   concern that different states would interpret the exemption differently resulting in

                                  23   individuals who would be denied admission or avoid treatment. Id. In response, DHS

                                  24   acknowledged that “increased use of emergency rooms and emergent care as a method

                                  25   of primary healthcare due to delayed treatment is possible and there is a potential for

                                  26   increases in uncompensated care in which a treatment or service is not paid for by an

                                  27   insurer or patient.” Id.

                                  28          Plaintiffs demonstrate that the cost of such uncompensated care will fall on the
                                                                                     8
                                           Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 9 of 43




                                  1    states. Plaintiffs’ complaint alleges “[i]ncreased emergency room use by the uninsured

                                  2    leads to an increased financial burden on hospitals, which are required to provide care to

                                  3    all patients—regardless of their ability to pay.” Compl. ¶ 242. In other cases, private

                                  4    providers will pass along the cost of uncompensated care to public and private payers of

                                  5    healthcare resulting in increased costs. Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S.

                                  6    519, 593 (Ginsburg, J., concurring in part) (“Health-care providers do not absorb these

                                  7    bad debts. Instead, they raise their prices, passing along the cost of uncompensated

                                  8    care to those who do pay reliably: the government and private insurance companies.”);

                                  9    see also Decl. of Mari Cantwell, Dkt. 18-2, ¶ 40 (“The cost of uncompensated care would

                                  10   be shifted to the broader healthcare delivery system resulting in higher costs for the state,

                                  11   local entities, and private healthcare payers.”); Decl. of Patrick Allen, Dkt. 18-4, ¶ 47 (“If

                                  12   the number of uninsured in Oregon were to increase and overall public health declines as
Northern District of California
 United States District Court




                                  13   a result of the Rule, Oregon would incur a negative economic impact due to the

                                  14   accompanying increase in uncompensated costs for hospital and emergency room

                                  15   services that would follow. These uncompensated care costs would then be shifted to

                                  16   the broader healthcare delivery systems resulting in higher costs for public and private

                                  17   healthcare payers.”). By indirectly passing the cost of care to the states, the Rule creates

                                  18   and reallocates costs to the states.

                                  19          In sum, plaintiffs have plausibly alleged that a harm will occur—in this instance a

                                  20   reduction in federal funds and a corresponding increase in state funds to cover costs

                                  21   associated with healthcare. As the Ninth Circuit stated in its opinion, “disenrollment from

                                  22   public benefits means a reduction in federal and state transfer payments, so the States

                                  23   will realize some savings in expenditures. Nevertheless, we consider the harms to the

                                  24   States, even if not readily quantifiable, significant.”3 City & Cty. of San Francisco, 944

                                  25   F.3d at 807 (citation omitted). Because the court finds that plaintiffs have established

                                  26
                                  27   3 In their reply brief, defendants concede that the Ninth Circuit’s opinion is controlling on
                                  28   the issue of standing and that the argument was made to preserve it for appeal. Reply at
                                       1 n.1.
                                                                                     9
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 10 of 43




                                  1    standing, it does not address their remaining standing arguments. See Dkt. 120 at 81–83

                                  2    (finding increased operational costs to provide a basis for standing).

                                  3           For the foregoing reasons, the court DENIES defendants’ motion with respect to

                                  4    standing.

                                  5           2.     Ripeness

                                  6           “Ripeness is an Article III doctrine designed to ensure that courts adjudicate live

                                  7    cases or controversies and do not ‘issue advisory opinions [or] declare rights in

                                  8    hypothetical cases.’ A proper ripeness inquiry contains a constitutional and a prudential

                                  9    component.” Bishop Paiute Tribe v. Inyo Cty., 863 F.3d 1144, 1153 (9th Cir. 2017)

                                  10   (alteration in original) (quoting Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d

                                  11   1134, 1138 (9th Cir. 2000) (en banc)).

                                  12          “For a case to be ripe, it must present issues that are definite and concrete, not
Northern District of California
 United States District Court




                                  13   hypothetical or abstract. Constitutional ripeness is often treated under the rubric of

                                  14   standing because ripeness coincides squarely with standing’s injury in fact prong.” Id.

                                  15   (internal quotation marks and citation omitted); see Thomas, 220 F.3d at 1138–39

                                  16   (“Sorting out where standing ends and ripeness begins is not an easy task. . . . [I]n

                                  17   ‘measuring whether the litigant has asserted an injury that is real and concrete rather

                                  18   than speculative and hypothetical, the ripeness inquiry merges almost completely with

                                  19   standing.’” (citation omitted)). Allegations that a “threat” to a “concrete interest is actual

                                  20   and imminent” are sufficient to allege “an injury in fact that meets the requirements of

                                  21   constitutional ripeness.” Bishop Paiute Tribe, 863 F.3d at 1154. Therefore, if plaintiffs

                                  22   satisfy the Article III standing requirements under Lujan v. Defenders of Wildlife,

                                  23   addressed above, the action here is ripe. See, e.g., Thomas, 220 F.3d at 1139

                                  24   (“Whether the question is viewed as one of standing or ripeness, the Constitution

                                  25   mandates that prior to our exercise of jurisdiction there exist a constitutional ‘case or

                                  26   controversy,’ that the issues presented are ‘definite and concrete, not hypothetical or

                                  27   abstract.’ . . . We need not delve into the nuances of the distinction between the injury in

                                  28   fact prong of standing and the constitutional component of ripeness: in this case, the
                                                                                     10
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 11 of 43




                                  1    analysis is the same.” (citations omitted)).

                                  2           “In evaluating the prudential aspects of ripeness, our analysis is guided by two

                                  3    overarching considerations: ‘the fitness of the issues for judicial decision and the

                                  4    hardship to the parties of withholding court consideration.’” Id. at 1141 (quoting Abbott

                                  5    Labs. v. Gardner, 387 U.S. 136, 149 (1967), abrogated on other grounds by Califano v.

                                  6    Sanders, 430 U.S. 99 (1977)). When the question presented “is ‘a purely legal one’” that

                                  7    “constitutes ‘final agency action’ within the meaning of § 10 of the APA,” that suggests

                                  8    the issue is fit for judicial decision. Nat’l Park Hosp. Ass’n v. Dep’t of Interior, 538 U.S.

                                  9    803, 812 (2003). However, an issue may not be ripe for review if “further factual

                                  10   development would ‘significantly advance our ability to deal with the legal issues

                                  11   presented.’” Id. (quoting Duke Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59,

                                  12   82 (1978)).
Northern District of California
 United States District Court




                                  13          In this case, the court has determined that plaintiffs have standing, therefore, it

                                  14   follows that the case is constitutionally ripe for adjudication. See Thomas, 220 F.3d at

                                  15   1139. The court has not previously addressed prudential ripeness. Defendants contend

                                  16   that plaintiffs’ claims fail the prudential ripeness standard because the claims are

                                  17   premised on speculation about the Rule’s operation in practice and further factual

                                  18   development is required. Mtn. at 7. Plaintiffs assert that the prudential ripeness standard

                                  19   is met because the Rule is final, and plaintiffs have already presented evidence of a

                                  20   chilling effect. Opp. at 6.

                                  21          “Determining whether administrative action is ripe for judicial review requires [a

                                  22   court] to evaluate (1) the fitness of the issues for judicial decision and (2) the hardship to

                                  23   the parties of withholding court consideration.” Nat’l Park Hosp. Ass’n, 538 U.S. at 808

                                  24   (citing Abbott Labs., 387 U.S. at 149). When considering whether issues are fit for

                                  25   review, the question should be a “purely legal one” and the agency action in question

                                  26   should constitute a “‘final agency action’ within the meaning of § 10 of the APA.” Id. at

                                  27   812 (quoting Abbott Labs., 387 U.S. at 149).

                                  28          The second factor examines “the hardship to the parties of withholding court
                                                                                      11
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 12 of 43




                                  1    consideration.” Id. at 808. Generally, a showing of hardship requires demonstrating that

                                  2    the regulation in question creates “adverse effects of a strictly legal kind.” Id. at 809

                                  3    (quoting Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 733 (1998)). Such

                                  4    adverse effects do not arise if the regulation in question “do[es] not command anyone to

                                  5    do anything or to refrain from doing anything; [it] do[es] not grant, withhold, or modify any

                                  6    formal legal license, power, or authority; [it] do[es] not subject anyone to any civil or

                                  7    criminal liability; [and it] create[s] no legal rights or obligations.” Id. (alterations in original)

                                  8    (quoting Ohio Forestry Ass’n, 523 U.S. at 733).

                                  9           Here, the challenge to the Rule in this case “is a purely legal one,” i.e., whether the

                                  10   INA was properly construed and implemented by DHS. See Abbott Labs., 387 U.S. at

                                  11   149 (noting that “whether the statute was properly construed by the Commissioner” to be

                                  12   a purely legal challenge). Next, the Rule constitutes a “rule” as defined by the APA. See
Northern District of California
 United States District Court




                                  13   5 U.S.C. § 551(4), (13) (defining “agency action” and “rule”). The text of the Rule

                                  14   confirms that its promulgation was an agency action. See 84 Fed. Reg. at 41,294 (“This

                                  15   rule changes how the Department of Homeland Security (DHS) interprets and

                                  16   implements the public charge ground of inadmissibility.”). This factor indicates the Rule

                                  17   is ripe for review.

                                  18          With respect to hardship, the Rule imposes potential adverse effects of a strictly

                                  19   legal kind. If an alien falls within the Rule’s definition of a public charge as determined by

                                  20   an immigration officer, then he or she is inadmissible. In other words, the Rule defines a

                                  21   legal right—admissibility to the United States. Concurrently, it also defines the legal

                                  22   powers and authorities of federal government officials in evaluating whether an alien is

                                  23   admissible. Of course, the Rule does not define the legal rights of plaintiffs or create any

                                  24   legal obligations directly impacting them. However, the potential adverse effects on

                                  25   individuals cause a direct harm to plaintiffs, as discussed above with regard to plaintiffs’

                                  26   standing.

                                  27          Defendants, citing Habeas Corpus Resource Center v. United States Department

                                  28   of Justice, 816 F.3d 1241, 1252 (9th Cir. 2016), contend that the court “would benefit
                                                                                        12
                                           Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 13 of 43




                                  1    from further factual development.” Mtn. at 7. They argue that plaintiffs’ claims are largely

                                  2    based on speculation about the Rule’s operation in practice. Yet, plaintiffs have alleged

                                  3    that the chilling effects of the Rule began before it was even finalized. For example,

                                  4    plaintiffs allege that the District of Columbia’s Department of Health Care Finance

                                  5    submitted a comment during the notice and comment period stating that the department

                                  6    has already seen a 3.5 percent average decline in participation in local health care

                                  7    programs that extend coverage to immigrants. Compl. ¶ 158. Moreover, because

                                  8    appellate courts have stayed all preliminary injunctions enjoining the Rule, it is currently

                                  9    in effect.4

                                  10           Plaintiffs’ challenge is not speculative and further factual development of the

                                  11   Rule’s impact is not needed for purposes of ripeness. Accordingly, the court DENIES

                                  12   defendants’ motion with respect to ripeness.
Northern District of California
 United States District Court




                                  13           3.     Zone of Interests

                                  14           In order to succeed on the merits, plaintiffs must be within the zone of interests of

                                  15   the statute that forms the basis of their challenge. The zone of interests analysis asks

                                  16   “whether Congress created a private cause of action in legislation,” Organized Vill. of

                                  17   Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 964 (9th Cir. 2015) (en banc), such that “this

                                  18   particular class of persons has a right to sue under this substantive statute,” Lexmark

                                  19   Int’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 (2014). It is “not a

                                  20   question of Article III standing” and “this inquiry . . . ‘does not implicate subject-matter

                                  21   jurisdiction . . . .’” Organized Vill. of Kake, 795 F.3d at 964 (quoting Lexmark, 572 U.S. at

                                  22   128 & n.4). “[I]n the APA context, . . . the [zone of interests] test is not ‘especially

                                  23   demanding.’” Lexmark, 572 U.S. at 130 (quoting Match-E-Be-Nash-She-Wish Band of

                                  24

                                  25   4 The court understands that the district court for the Southern District of New York
                                  26   recently issued a preliminary injunction staying the Rule for the duration of any declared
                                       public health emergency associated with the COVID-19 outbreak. See New York v. U.S.
                                  27   Dep’t of Homeland Sec., — F. Supp. 3d —, No. 19 Civ. 7777 (GBD), 19 Civ. 7993 (GBD),
                                       2020 WL 4347264, at *14 (S.D.N.Y. July 29, 2020). This stay does not affect the fact that
                                  28   the Rule was effective from February 24, 2020 until July 29, 2020 such that plaintiffs’
                                       challenge remains ripe.
                                                                                    13
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 14 of 43




                                  1    Pottawatomi Indians v. Patchak, 567 U.S. 209, 225–26 (2012)).

                                  2           “Whether a plaintiff’s interest is ‘arguably . . . protected . . . by the statute’ within

                                  3    the meaning of the zone-of-interests test is to be determined not by reference to the

                                  4    overall purpose of the Act in question[,] . . . but by reference to the particular provision of

                                  5    law upon which the plaintiff relies.” Bennett v. Spear, 520 U.S. 154, 175–76 (1997) (first

                                  6    and second alterations in original) (quoting Ass’n of Data Processing Serv. Orgs., Inc. v.

                                  7    Camp, 397 U.S. 150, 153 (1970)). Put differently, “the plaintiff must establish that the

                                  8    injury he complains of . . . falls within the ‘zone of interests’ sought to be protected by the

                                  9    statutory provision whose violation forms the legal basis for his complaint.” Id. at 176

                                  10   (alteration in original) (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 883 (1990); and

                                  11   citing Air Courier Conf. v. Postal Workers, 498 U.S. 517, 523–24 (1991); see also E. Bay

                                  12   Sanctuary I, 932 F.3d at 768 n.9 (“‘[W]e are not limited to considering the [specific]
Northern District of California
 United States District Court




                                  13   statute under which [plaintiffs] sued, but may consider any provision that helps us to

                                  14   understand Congress’[s] overall purposes in the [INA].’” (alterations in original) (quoting

                                  15   Clarke v. Sec. Indus. Ass’n, 479 U.S. 388, 401 (1987))). “[F]or APA challenges, a plaintiff

                                  16   can satisfy the test in either one of two ways: (1) ‘if it is among those [who] Congress

                                  17   expressly or directly indicated were the intended beneficiaries of a statute,’ or (2) ‘if it is a

                                  18   suitable challenger to enforce the statute—that is, if its interests are sufficiently congruent

                                  19   with those of the intended beneficiaries that the litigants are not more likely to frustrate

                                  20   than to further . . . statutory objectives.’ California, 963 F.3d at 941–42 (second and third

                                  21   alterations in original) (quoting Scheduled Airlines Traffic Offices, Inc. v. Dep’t of Def., 87

                                  22   F.3d 1356, 1359 (D.C. Cir. 1996)).

                                  23          In the preliminary injunction order, this court determined that section 1183a’s

                                  24   affidavit of support provision is incorporated in and has an integral relationship with the

                                  25   public charge analysis (see 8 U.S.C. §§ 1182(a)(4)(B)(ii), 1183a) and therefore should be

                                  26   considered as part of the zone of interests analysis. Dkt. 120 at 69. Section 1183a

                                  27   explains that someone can sponsor an alien by guaranteeing to financially support him,

                                  28   and thereby alleviate the concern that he may become a public charge. That statute also
                                                                                       14
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 15 of 43




                                  1    provides that any such sponsorship can only be considered in the public charge analysis

                                  2    if it is supported by an affidavit that is “legally enforceable against the sponsor by . . . any

                                  3    State (or any political subdivision of such State), or by any other entity that provides any

                                  4    means-tested public benefit.” 8 U.S.C. § 1183a(a)(1)(B).

                                  5           The court reasoned that by recognizing that states would be paying means-tested

                                  6    public benefits to those subject to a public charge analysis, requiring that states have

                                  7    legally-enforceable rights to recover those expenses when an alien is admitted based on

                                  8    consideration of an affidavit of support, and guaranteeing state-court jurisdiction for such

                                  9    enforcement actions, Congress clearly intended to protect states and their political

                                  10   subdivisions. Dkt. 120 at 70. The court also determined that because states have the

                                  11   right to recover payment from an affiant under section 1183a, Congress intended to

                                  12   protect states’ financial interests. Id.
Northern District of California
 United States District Court




                                  13          Defendants argue that individual aliens deemed inadmissible, rather than the

                                  14   states, are in the INA’s zone of interest. Mtn. at 8. Defendants would distinguish the

                                  15   court’s preliminary injunction finding because enforcement of affidavits of support does

                                  16   not constitute an injury that falls within the zone of interests. Id. Plaintiffs first contend

                                  17   that section 1183a demonstrates Congress’s intent to protect states by permitting states

                                  18   to enforce affidavits of support. Opp. at 7. Second, in enacting the INA, Congress gave

                                  19   states the discretion to allocate public benefits. Plaintiffs contend that the Rule disrupts

                                  20   the provision of benefits to noncitizens, resulting in more costly emergency care. Id. at

                                  21   7–8. Third, plaintiffs argue that defendants conflate their merits argument with the zone

                                  22   of interests analysis by contending that the public charge provision is meant to reduce

                                  23   aliens reliance on both states and the federal government. Id. at 8.

                                  24          Defendants’ zone of interests argument does not alter the court’s prior

                                  25   conclusions. Significantly, plaintiffs rely on section 1183a as a basis for their first claim

                                  26   such that it is a relevant statute for the zone of interests test. Compl. ¶ 312. By

                                  27   permitting states to recover payments under section 1183a, plaintiffs are intended

                                  28   beneficiaries under the statute. Further, the injuries complained of by plaintiffs include
                                                                                      15
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 16 of 43




                                  1    harm to their coffers. See id. ¶ 233 (“The Public Charge Rule will cause direct economic

                                  2    harm to Plaintiffs in the form of increased uncompensated costs for hospital care.”); ¶ 241

                                  3    (“Immigrants who are chilled from accessing publicly funded health insurance programs

                                  4    for which they are eligible will be more likely to defer primary or preventive healthcare.

                                  5    Deferred care leads to more complex medical conditions later on that are more expensive

                                  6    to treat.”). Harm to the financial well-being of the states falls within the zone of interests

                                  7    protected by the statute. As stated in the prior order, the affidavit of support section

                                  8    creates a legally enforceable contract against the sponsor and the states may bring an

                                  9    action to compel reimbursement of government expenses. See 8 U.S.C. § 1183a(a)(1),

                                  10   (b)(1)–(2).

                                  11          In a footnote, defendants contend that plaintiffs’ Fifth Amendment claims fail the

                                  12   zone of interests test because the Supreme Court has suggested that there is a
Northern District of California
 United States District Court




                                  13   heightened zone of interests requirement for implied causes of action such as plaintiffs’

                                  14   constitutional claim. Mtn. at 8 n.2. Yet, in the very case that defendants cite for this

                                  15   proposition, Clarke v. Securities Industry Association, 479 U.S. at 400 n.16, the Court

                                  16   cautioned that “[w]hile inquiries into reviewability or prudential standing in other [non-

                                  17   APA] contexts may bear some resemblance to a ‘zone of interest’ inquiry under the APA,

                                  18   it is not a test of universal application.” The Court went on to distinguish earlier dicta

                                  19   suggesting a zone of interest inquiry was applicable to constitutional claims, stating “[w]e

                                  20   doubt, however, that it is possible to formulate a single inquiry that governs all statutory

                                  21   and constitutional claims.” Id. (citing Ass’n of Data Processing Serv. Orgs., Inc. v. Camp,

                                  22   397 U.S. 150, 153 (1970)). As plaintiffs point out, the Ninth Circuit has also questioned

                                  23   whether a zone of interests test can be applied in light of the Court’s decision in Lexmark,

                                  24   which focused on Congress’s intent in creating statutory causes of action as opposed to

                                  25   causes of action that arise under the Constitution. See Sierra Club v. Trump, 929 F.3d

                                  26   670, 701–02 (9th Cir. 2019) (“[W]e doubt that any zone of interests test applies to

                                  27   Plaintiffs’ equitable cause of action.”). Accordingly, the court declines to apply a zone of

                                  28   interest test to plaintiffs’ constitutional claims.
                                                                                        16
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 17 of 43




                                  1           In sum, the zone of interests test is not “especially demanding,” Lexmark, 572 U.S.

                                  2    at 130, and, “at the very least, the [states’] interests are ‘marginally related to’ and

                                  3    ‘arguably within’ the scope of the statute.” E. Bay Sanctuary Covenant v. Trump, 950

                                  4    F.3d 1242, 1270 (9th Cir. 2020) (quoting Pottawatomi Indians, 520 U.S. at 175–76). The

                                  5    court, therefore, DENIES defendants’ motion with respect to zone of interests.

                                  6           4.     First and Fourth Claims—Contrary to Law and Arbitrary and

                                  7                  Capricious

                                  8           Turning to defendants’ motion with regard to individual claims, the court addresses

                                  9    plaintiffs’ first and fourth claims together as they present a related issue. In its

                                  10   preliminary injunction order, the court determined that plaintiffs were likely to succeed on

                                  11   the merits of their claim that the Rule was not in accordance with the INA. Dkt. 120 at 48.

                                  12   After a lengthy review of the prior legislative, regulatory, and judicial history of the term
Northern District of California
 United States District Court




                                  13   “public charge,” the court determined that DHS’s interpretation of the term “public charge”

                                  14   was not reasonable at Chevron step two. In its order staying the injunction, the Ninth

                                  15   Circuit determined that, at Chevron step one, the term “public charge” is not a term of art

                                  16   and not self-defining—thus, it was ambiguous. City & Cty. of San Francisco, 944 F.3d at

                                  17   792. At step two, the court also reviewed the lengthy legislative history and case law

                                  18   surrounding the term “public charge” and concluded that there has not been “one fixed

                                  19   understanding of ‘public charge’ that has endured since 1882.” Id. at 796. Instead, “[i]f

                                  20   anything has been consistent, it is the idea that a totality-of-the-circumstances test

                                  21   governs public-charge determinations. But different factors have been weighted more or

                                  22   less heavily at different times, reflecting changes in the way in which we provide

                                  23   assistance to the needy.” Id. In resolving the step two analysis, the Ninth Circuit

                                  24   determined that the Rule was a reasonable interpretation of the INA. Id. at 799.

                                  25          Also in its prior order, this court determined that plaintiffs were likely to succeed on

                                  26   the merits that the Rule is arbitrary and capricious because DHS failed to consider costs

                                  27   and benefits, including costs to state governments and health effects on state

                                  28   populations. Dkt. 120 at 53. On appeal, the Ninth Circuit motions panel discussed both
                                                                                     17
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 18 of 43




                                  1    the cost-benefit issue and the public health effect issue. With regard to the former, the

                                  2    court observed that DHS “addressed at length the costs and benefits associated with the

                                  3    Final Rule.” City & Cty. of San Francisco, 944 F.3d at 801. With respect to public health

                                  4    effects, the Ninth Circuit noted that “DHS not only addressed these concerns directly, it

                                  5    changed its Final Rule in response to the comments.” Id. The court determined that

                                  6    DHS could change its policy as long as DHS acknowledged the change and explained

                                  7    the reasons for it. Id. at 805. In sum, the court held that DHS demonstrated that it was

                                  8    likely to succeed on the merits of the arbitrary and capricious claim.

                                  9           The Ninth Circuit motions panel decision to stay the preliminary injunction presents

                                  10   novel procedural and substantive questions. The court requested supplemental briefing

                                  11   on these issues, (Dkt. 176), to which both parties responded (Dkts. 177, 178). As a

                                  12   procedural matter, defendants’ motion to dismiss comes after the motions panel’s opinion
Northern District of California
 United States District Court




                                  13   staying the preliminary injunction but before the merits panel has issued its opinion on the

                                  14   preliminary injunction. The merits panel may issue an opinion that comes out entirely the

                                  15   same way as the motions panel, adopts an entirely contrary view, or lands somewhere in

                                  16   between. The prospect of conflicting or confirming guidance indicates that deciding these

                                  17   issues prior to the merits panel’s opinion may be premature.

                                  18          With respect to the substantive issues, the Ninth Circuit motion panel opinion

                                  19   implicates both the law of the circuit and the law of the case. Under the law of the circuit

                                  20   doctrine, “[p]ublished decisions of [the Ninth Circuit] become law of the circuit, which is

                                  21   binding authority that we and district courts must follow until overruled.” E. Bay

                                  22   Sanctuary II, 950 F.3d at 1261. “Under the law of the case doctrine, a court will generally

                                  23   refuse to reconsider an issue that has already been decided by the same court or a

                                  24   higher court in the same case.” Gonzalez, 677 F.3d at 390 n.4. However, “[t]he Ninth

                                  25   Circuit has instructed that a ‘district court should abide “by the general rule” that our

                                  26   decisions at the preliminary injunction phase do not constitute the law of the case,’ but

                                  27   that ‘[a]ny of our conclusions on pure issues of law, however, are binding.’” E. Bay

                                  28   Sanctuary Covenant v. Trump, 354 F. Supp. 3d 1094, 1106 (N.D. Cal. 2018) (alteration in
                                                                                     18
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 19 of 43




                                  1    original) (quoting Ranchers Cattlemen Action Legal Fund United Stockgrowers of Am. v.

                                  2    U.S. Dep’t of Agric., 499 F.3d 1108, 1114 (9th Cir. 2007)).

                                  3           A motions panel opinion reviewing a motion to stay an injunction is not necessarily

                                  4    binding on a future merits panel reviewing the substance of that injunction. See E. Bay

                                  5    Sanctuary II, 950 F.3d at 1264 (“The decision whether to grant a stay—much like the

                                  6    decision whether to grant a preliminary injunction—is a ‘probabilistic’ endeavor. We

                                  7    discuss the merits of a stay request in ‘likelihood terms,’ and exercise a ‘restrained

                                  8    approach to assessing the merits.’ Such a predictive analysis should not, and does not,

                                  9    forever bind the merits of the parties’ claims.” (quoting Sierra Club, 929 F.3d at 688));

                                  10   see also Innovation Law Lab v. Wolf, 951 F.3d 1073, 1081 (9th Cir. 2020) (citing E. Bay

                                  11   Sanctuary II for proposition that “a motions panel’s legal analysis, performed during the

                                  12   course of deciding an emergency motion for a stay, is not binding on later merits
Northern District of California
 United States District Court




                                  13   panels”). While East Bay Sanctuary II indicated that an appellate decision regarding a

                                  14   stay “should not, and does not, forever bind the merits of the parties’ claims,” 950 F.3d at

                                  15   1264, this court is bound to follow opinions constituting law of the circuit, see id. at 1263

                                  16   n.3 (“[T]he first panel to consider an issue sets the law . . . for all the inferior courts in the

                                  17   circuit” and “future panels of the court of appeals . . . .” (first and second alterations in

                                  18   original) (internal quotation marks omitted) (quoting Hart v. Massanari, 266 F.3d 1155,

                                  19   1171 (9th Cir. 2001))).

                                  20          Applying the motions panel’s opinion would also require determining the extent to

                                  21   which the opinion is binding (or persuasive) on each of plaintiffs’ claims that defendants

                                  22   now seek to dismiss in full. As plaintiffs point out in the supplemental brief, the motions

                                  23   panel did not address all legal issues raised by the States and did not assess the

                                  24   complete administrative record in reaching its decision. Alternatively, as defendants

                                  25   note, if the court dismisses the first or fourth claims, such a decision would moot the

                                  26   preliminary injunction appeal on those causes of action.

                                  27          Given the minefield of potential issues, a cautious approach is warranted. As part

                                  28   of its request for supplemental briefing, the court asked whether it should defer ruling on
                                                                                       19
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 20 of 43




                                  1    plaintiffs’ first and fourth claims until the Ninth Circuit merits panel has issued its opinion.

                                  2    Dkt. 176 at 2–3. Both parties responded that they were not opposed to such a course of

                                  3    action. Dkt. 177 at 9; Dkt. 178 at 10. Accordingly, the court DEFERS RULING ON

                                  4    defendants’ motion to dismiss plaintiffs’ first and fourth causes of action until the Ninth

                                  5    Circuit issues an opinion on the preliminary injunction or otherwise disposes of the case.

                                  6           5.     Second Claim—APA Contrary to Law, Rehabilitation Act

                                  7           Defendants move to dismiss plaintiffs’ second claim, which alleges a violation of

                                  8    the APA as contrary to the Rehabilitation Act. Under the APA, “the reviewing court shall

                                  9    decide all relevant questions of law, interpret constitutional and statutory provisions, and

                                  10   determine the meaning or applicability of the terms of an agency action. The reviewing

                                  11   court shall . . . hold unlawful and set aside agency action, findings, and conclusions found

                                  12   to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
Northern District of California
 United States District Court




                                  13   law.” 5 U.S.C. § 706.

                                  14          “In the usual course, when an agency is authorized by Congress to issue

                                  15   regulations and promulgates a regulation interpreting a statute it enforces, the

                                  16   interpretation receives deference if the statute is ambiguous and if the agency’s

                                  17   interpretation is reasonable. This principle is implemented by the two-step analysis set

                                  18   forth in Chevron.” Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2124 (2016)

                                  19   (citing Chevron U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842 (1984)).

                                  20                 At the first step, a court must determine whether Congress has
                                                     “directly spoken to the precise question at issue.” If so, “that is
                                  21                 the end of the matter; for the court, as well as the agency, must
                                                     give effect to the unambiguously expressed intent of
                                  22                 Congress.” If not, then at the second step the court must defer
                                                     to the agency’s interpretation if it is “reasonable.”
                                  23

                                  24   Id. at 2124–25 (quoting Chevron, 467 U.S. at 842–44).

                                  25          “[I]f the statute is silent or ambiguous with respect to the specific issue, the

                                  26   question for the court is whether the agency’s answer is based on a permissible

                                  27   construction of the statute.” Chevron, 467 U.S. at 843; see also Michigan v. E.P.A., 135

                                  28   S. Ct. 2699, 2707 (2015) (“Even under this deferential standard, however, agencies must
                                                                                      20
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 21 of 43




                                  1    operate within the bounds of reasonable interpretation.” (internal quotation marks and

                                  2    citation omitted)). The Chevron analysis calls upon the court to “employ[] traditional tools

                                  3    of statutory construction” to fulfill its role as “the final authority on issues of statutory

                                  4    construction.” Chevron, 467 U.S. at 843 n.9; accord Epic Sys. Corp. v. Lewis, 138 S. Ct.

                                  5    1612, 1630 (2018).

                                  6           The Rehabilitation Act prohibits “any program or activity receiving federal financial

                                  7    assistance” or “any program or activity conducted by any Executive agency,” from

                                  8    excluding, denying benefits to, or discriminating against persons with disabilities. 29

                                  9    U.S.C. § 794(a). “To establish a violation of § 504 of the [Rehabilitation Act (“RA”)], a

                                  10   plaintiff must show that (1) she is handicapped within the meaning of the RA; (2) she is

                                  11   otherwise qualified for the benefit or services sought; (3) she was denied the benefit or

                                  12   services solely by reason of her handicap; and (4) the program providing the benefit or
Northern District of California
 United States District Court




                                  13   services receives federal financial assistance.” Lovell v. Chandler, 303 F.3d 1039, 1052

                                  14   (9th Cir. 2002) (citing Weinreich v. L.A. Cty. Metro. Transp. Auth., 114 F.3d 976, 978 (9th

                                  15   Cir. 1997)).

                                  16          In its prior order on plaintiffs’ motion for preliminary injunction, the court

                                  17   determined that plaintiffs were unlikely to succeed on their Rehabilitation Act claim for

                                  18   two reasons. First, the Rehabilitation Act requires that a plaintiff show that a disabled

                                  19   person was denied services “solely by reason of her handicap.” The Rule does not deny

                                  20   any alien admission into the United States, or adjustment of status, “solely by reason of”

                                  21   disability. All covered aliens, disabled or not, are subject to the same inquiry: whether

                                  22   they are likely to use one or more covered federal benefits for the specified period of

                                  23   time. Even though a disability is likely to be an underlying cause of some individuals

                                  24   qualifying for additional negative factors, it will not be the sole cause. As such, disability

                                  25   is one non-dispositive factor. Dkt. 120 at 50.

                                  26          Second, the INA explicitly lists “health” as a factor that an officer “shall . . .

                                  27   consider” in making a public charge determination. 8 U.S.C. § 1182(a)(4)(B)(i). “Health”

                                  28   includes an alien’s disability and whatever impact the disability may have on the alien’s
                                                                                       21
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 22 of 43




                                  1    expenses and ability to work. Congress, not the Rule, requires DHS to take this factor

                                  2    into account. Courts have recognized that the RA cannot revoke or repeal a more

                                  3    specific statute. See, e.g., Knutzen v. Eben Ezer Lutheran Hous. Ctr., 815 F.2d 1343,

                                  4    1353 (10th Cir. 1987) (noting that section 504 may not “‘revoke or repeal . . . a much

                                  5    more specific statute with an articulated program’ . . . absent express language by

                                  6    Congress stating its intent to revoke or repeal that statute” (citations omitted)); Dkt. 120 at

                                  7    50. The INA’s requirement to consider health was enacted subsequent to the RA and is

                                  8    specific to the consideration of who constitutes a public charge. The Ninth Circuit

                                  9    likewise found that Congress directed DHS to consider health—including an alien’s

                                  10   disability—as a factor in public charge determinations. City & Cty. of San Francisco, 944

                                  11   F.3d at 800. The court also reasoned that “[n]othing in the Final Rule suggests that

                                  12   aliens will be denied admission or adjustment of status “solely by reason of her or his
Northern District of California
 United States District Court




                                  13   disability.’” Id.

                                  14           Defendants argue that plaintiffs’ second claim fails because the Rehabilitation Act

                                  15   requires that a disabled person be denied services by reason of her disability and this

                                  16   causal standard is strict. Mtn. at 15. According to defendants, plaintiffs cannot meet this

                                  17   strict causal requirement because a medical condition may constitute one factor that is

                                  18   considered as part of the totality of the circumstances test. Id. In response, plaintiffs first

                                  19   point out that Congress did not exempt DHS from the Rehabilitation Act’s requirements.

                                  20   Opp. at 13. According to plaintiffs, recipients of Medicaid for more than 12 months,

                                  21   especially those with disabilities, are by definition a public charge. Id. at 14. Thus, the

                                  22   Rule would deny such individuals meaningful access to immigration benefits because of

                                  23   their disability-related needs. Id.

                                  24           Plaintiffs’ arguments are unconvincing. Plaintiffs assert that the Rule is dispositive

                                  25   with regard to a disabled alien’s public charge determination as long as the individual in

                                  26   question is a Medicaid recipient for more than 12 months. Opp. at 14; Compl. ¶ 51. DHS

                                  27   acknowledged the impact on those individuals with disabilities when it stated that it

                                  28                   understands that individuals with disabilities receive public
                                                                                     22
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 23 of 43



                                                     benefits that are listed in the rule. However, Congress did not
                                  1                  specifically provide for a public charge exemption for
                                                     individuals with disabilities and in fact included health as a
                                  2                  mandatory factor in the public charge inadmissibility
                                                     consideration. Therefore, DHS will retain the designation of
                                  3                  Medicaid and SNAP as public benefits, notwithstanding the
                                                     potentially outsized impact of such designation on individuals
                                  4                  with disabilities.
                                  5    84 Fed. Reg. at 41,368 (footnote omitted). While there may be a higher correlation

                                  6    between Medicaid enrollment and having a disability, it does not follow that the disability

                                  7    is the sole reason an individual is determined to be a public charge. When DHS

                                  8    considers public benefits, such as Medicaid, the factor being considered is not the

                                  9    disability but an individual’s “assets, resources, and financial status.” 8 U.S.C.

                                  10   § 1182(a)(4)(B)(IV). Further, the Rule facially states that the applicable standard is a

                                  11   totality of the circumstances test and a single positive or negative factor is never

                                  12   determinative. 84 Fed. Reg. at 41,295.
Northern District of California
 United States District Court




                                  13          Even if the court were to find that receipt of Medicaid was determinative for

                                  14   individuals with disabilities, plaintiffs have not put forward a convincing argument that

                                  15   DHS can disregard Congress’s mandate to consider an alien’s health as part of the public

                                  16   charge determination. The court’s reasoning from the preliminary injunction order applies

                                  17   here. Congress, not the Rule, requires DHS to take this factor into account. The Ninth

                                  18   Circuit agreed with this rationale, observing that the 1996 amendment to the INA

                                  19   requiring immigration officers to consider health occurred twenty-three years after

                                  20   passage of the Rehabilitation Act. Thus, the court stated “[w]e cannot see how a general

                                  21   provision in one statute constrains an agency given a specific charge in a subsequent

                                  22   law.” City & Cty. of San Francisco, 944 F.3d at 800.

                                  23          Thus, plaintiffs have not plausibly alleged sufficient facts to state a claim for an

                                  24   APA cause of action as contrary to the Rehabilitation Act. The court GRANTS

                                  25   defendants’ motion to dismiss plaintiffs’ second cause of action. Because no factual

                                  26   allegations could alter the court’s determination, further amendment would be futile and

                                  27   the dismissal is without leave to amend.

                                  28   ///
                                                                                     23
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 24 of 43




                                  1             6.     Third Claim—APA Contrary to Law, State Healthcare Discretion

                                  2             Defendants move to dismiss plaintiffs’ third claim for violation of the APA as

                                  3    contrary to state healthcare discretion. The court did not previously address this claim as

                                  4    part of the preliminary injunction order. The Ninth Circuit likewise did not address this

                                  5    issue.

                                  6             In the complaint, plaintiffs advance two theories in support of their third claim.

                                  7    First, they contend that the Rule will effectively deprive plaintiffs of their statutory option

                                  8    under the Children’s Health Insurance Program Reauthorization Act of 2009, Pub. L. No.

                                  9    111-3, § 214, 123 Stat. 8, 56 (“CHIPRA”) to provide certain benefits to lawfully residing

                                  10   children and pregnant women. Compl. ¶¶ 323–24. Second, plaintiffs argue that the

                                  11   Public Responsibility and Work Opportunity Act (“PRWORA”), 8 U.S.C. §§ 1612–13,

                                  12   1621(d), 1622(a); 7 U.S.C. § 2016(i), expressly gave states the discretion to decide
Northern District of California
 United States District Court




                                  13   whether to provide many public benefits to noncitizens and the Rule will effectively

                                  14   deprive the states of this option. Compl. ¶¶ 325–26.

                                  15            Defendants argue that the Rule does not deprive the states of their statutory

                                  16   option to extend program eligibility for lawfully residing children and pregnant women

                                  17   under Medicaid and the Children’s Health Insurance Program (“CHIP”) during their first

                                  18   five years in the U.S. Mtn. at 16. Defendants point out that the Rule explicitly excludes

                                  19   CHIP from the definition of public benefit and also excludes public benefits received by

                                  20   children eligible for acquisition of citizenship and Medicaid benefits received by aliens

                                  21   under 21 or pregnant women through 60 days after the last day of pregnancy. Id. Thus,

                                  22   the Rule does not deprive plaintiffs of their authority to provide these benefits.

                                  23   Defendants also contend that the Rule does not limit or change an alien’s entitlement to

                                  24   public benefits; rather, it requires immigration officials to consider the receipt of benefits

                                  25   as part of the totality of the circumstances test. Id.

                                  26            In response, plaintiffs argue that the Rule’s known and predictable chilling effects

                                  27   will effectively deprive plaintiffs of their statutory option to extend program eligibility to

                                  28   certain groups. Opp. at 15. Plaintiffs point out that several states have elected to
                                                                                       24
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 25 of 43




                                  1    automatically certify Medicaid enrollees for up to 12 months at a time, yet enrollment in

                                  2    Medicaid for 12 months translates into a heavily weighted factor under the Rule. Id.

                                  3    Individuals who are subject to both the public charge determination and the automatic

                                  4    Medicaid certification face a particularly harsh choice—continue to enroll in Medicaid and

                                  5    risk a negative public charge determination or disenroll from Medicaid. By causing

                                  6    disenrollment and underutilization, plaintiffs contend the Rule interferes with their robust

                                  7    safety net systems and benefits authorized by Congress. Id. at 16.

                                  8           Plaintiffs’ arguments implicate Chevron step two, where “deference is not owed to

                                  9    an agency decision if it construes a statute in a way that is contrary to congressional

                                  10   intent or frustrates congressional policy.” CHW W. Bay v. Thompson, 246 F.3d 1218,

                                  11   1223 (9th Cir. 2001) (citing Anaheim Mem’l Hosp. v. Shalala, 130 F.3d 845, 849 (9th Cir.

                                  12   1997)). As an initial observation, the Rule does not facially detract from or limit the
Northern District of California
 United States District Court




                                  13   authority with which Congress empowered the states under CHIPRA or PRWORA. As

                                  14   defendants note in their brief, the Rule directly affects the rights and obligations of those

                                  15   aliens that fall under the scope of the public charge provision. Plaintiffs acknowledge this

                                  16   point as they argue that the Rule’s chilling effect will effectively deprive them of their

                                  17   statutory options.

                                  18          There are two reasons why plaintiffs fail to state a claim. First, the statutory

                                  19   schemes referenced in the complaint are permissive, not mandatory. These are

                                  20   programs that states may implement or extend to applicable individuals. See 8 U.S.C.

                                  21   § 1612(b) (“[A] State is authorized to determine the eligibility of an alien . . . .”); § 1621(d)

                                  22   (“A State may provide that an alien who is not lawfully present in the United States is

                                  23   eligible for any State or local public benefit for which such alien would otherwise be

                                  24   ineligible under subsection (a) only through the enactment of a State law after August 22,

                                  25   1996, which affirmatively provides for such eligibility.” (emphasis added)); § 1622(a) (“[A]

                                  26   State is authorized to determine the eligibility for any State public benefits . . . .”); 7

                                  27   U.S.C. § 2016(i) (“[A] State agency may . . . issue benefits under this chapter . . . .”); 123

                                  28   Stat. at 56 (“A State may elect . . . .”). Each state is free to choose whether, and the
                                                                                       25
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 26 of 43




                                  1    extent to which, it will exercise the authority granted to it by Congress.

                                  2           Second, each individual is also free to choose whether he or she will accept public

                                  3    benefits from the state. Plaintiffs have alleged that the Rule will have a chilling effect on

                                  4    immigrants, including those who are not subject to the Rule. Compl. ¶¶ 145–46. For

                                  5    purposes of a motion to dismiss, the court accepts as true the chilling effect of the Rule

                                  6    on enrollment in public benefit programs. Yet, even so, plaintiffs have not demonstrated

                                  7    that the Rule requires or prevents the states from undertaking a particular course of

                                  8    action. Instead, the Rule impacts the choices of individuals who may or may not be

                                  9    under the Rule’s purview. The opposition even refers to the “particularly hard choices”

                                  10   faced by those subject to the Rule. Opp. at 15. Those individuals may be dissuaded or

                                  11   chilled from participating in benefit programs, but the actions of such third parties do not

                                  12   frustrate the availability of the benefits in the first instance. The states remain free to
Northern District of California
 United States District Court




                                  13   offer benefits.

                                  14          Thus, the Rule does not prevent the states from offering public benefit programs

                                  15   authorized by Congress and is not contrary to law. Accordingly, defendants’ motion to

                                  16   dismiss plaintiffs’ third cause of action is GRANTED. Because no factual allegations

                                  17   could alter the court’s determination, further amendment would be futile and the dismissal

                                  18   is without leave to amend.

                                  19          7.     Fifth and Sixth Claims—Equal Protection

                                  20          Defendants move to dismiss plaintiffs’ fifth and sixth claims for violation of the

                                  21   Equal Protection component of the Fifth Amendment. Neither this court nor the Ninth

                                  22   Circuit addressed these claims when considering the preliminary injunction. The Equal

                                  23   Protection Clause of the Fourteenth Amendment commands that no state shall “deny to

                                  24   any person within its jurisdiction the equal protection of the laws,” U.S. Const. amend.

                                  25   XIV, § 1, which amounts to a direction that all persons who are similarly situated should

                                  26   be treated alike. City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). The

                                  27   equal protection component of the Fifth Amendment’s Due Process Clause imposes a

                                  28   similar obligation on the federal government. See Bolling v. Sharpe, 347 U.S. 497, 499–
                                                                                     26
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 27 of 43




                                  1    500 (1954); see also I.N.S. v. Pangilinan, 486 U.S. 875, 886 (1988) (considering “the

                                  2    possibility of a violation of the equal protection component of the Fifth Amendment’s Due

                                  3    Process Clause”).

                                  4           Defendants argue that plaintiffs’ Equal Protection claims should be dismissed

                                  5    because the Rule is facially neutral, and plaintiffs cannot establish discriminatory intent.

                                  6    Mtn. at 19. Defendants contend that the Supreme Court’s decision in Trump v. Hawaii,

                                  7    138 S. Ct. 2392, 2418 (2018), set a “deferential standard of review” that applies to

                                  8    immigration policies. Mtn. at 20. According to defendants, the Rule is valid under either

                                  9    Hawaii’s standard of review or rational basis review because the Rule is plausibly related

                                  10   to DHS’s stated objectives. Id. Defendants also contend that the public statements by

                                  11   government officials on which plaintiffs rely were not made by DHS officials and have no

                                  12   express connection to the Rule. Id. at 21.
Northern District of California
 United States District Court




                                  13          Plaintiffs respond that the applicable standard of review is provided by Village of

                                  14   Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252 (1977),

                                  15   under which they must produce direct or circumstantial evidence that a discriminatory

                                  16   reason more likely than not motivated the defendants and that the defendants’ action

                                  17   adversely affected the plaintiffs in some way. Opp. at 21. Plaintiffs argue that they have

                                  18   alleged facts that are indicative of a discriminatory intent. These include: the Rule is

                                  19   more likely to prevent immigrants of color from adjusting their status or changing their

                                  20   visas compared to White immigrant counterparts, which DHS acknowledged, (id. at 22);

                                  21   the Rule reflects a pattern of bias against non-White, non-European immigrants as

                                  22   illustrated by pre- and post-election statements by the President and other statements by

                                  23   decisionmakers (id. at 22–24); and plaintiffs allege that circumstantial evidence in the

                                  24   form of the departure from the normal procedures and the manipulation by the White

                                  25   House of DHS officials also support an inference of discriminatory intent (id. at 24).

                                  26   Plaintiffs next argue that Trump v. Hawaii is not applicable where, as here, DHS’s

                                  27   regulated activity applies to people already residing in the United States and national

                                  28   security concerns are not present. Id.
                                                                                    27
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 28 of 43




                                  1           The parties’ dispute falls into two general camps. First, they disagree as to the

                                  2    applicable framework to review plaintiffs’ Equal Protection challenge. Plaintiffs assert

                                  3    that the court should apply the disparate treatment framework described in Arlington

                                  4    Heights so that plaintiffs can demonstrate discriminatory intent. Defendants contend that

                                  5    the deferential standard of review in Trump v. Hawaii applies here such that plaintiffs fail

                                  6    to state a claims regardless of the facts alleged in the complaint. Second, the parties

                                  7    dispute whether the factual allegations are sufficient to plausibly state a claim for an

                                  8    Equal Protection violation. The court analyzes each in turn.

                                  9                 i.       Whether Trump v. Hawaii Applies to the Rule

                                  10          Relevant to the public charge rule, there are two broad principles intricately

                                  11   intertwined with the Supreme Court’s immigration law jurisprudence. First, the Court has

                                  12   long recognized that Congress’s power concerning the initial entry of aliens into the
Northern District of California
 United States District Court




                                  13   country is plenary. See Fiallo v. Bell, 430 U.S. 787, 792 (1977) (“This Court has

                                  14   repeatedly emphasized that ‘over no conceivable subject is the legislative power of

                                  15   Congress more complete than it is over’ the admission of aliens.” (quoting Oceanic

                                  16   Navigation Co. v. Stranahan, 214 U.S. 320, 339 (1909)). Second, once an alien arrives

                                  17   in the United States and begins establishing ties to the country, the Court has recognized

                                  18   certain constitutional protections extend to those persons, even if their presence is

                                  19   “unlawful, involuntary, or transitory.” Mathews v. Diaz, 426 U.S. 67, 77 (1976) (“There

                                  20   are literally millions of aliens within the jurisdiction of the United States. The Fifth

                                  21   Amendment, as well as the Fourteenth Amendment, protects every one of these persons

                                  22   from deprivation of life, liberty, or property without due process of law.” (citations

                                  23   omitted)).

                                  24                         1.     Plenary Power Jurisprudence

                                  25          The Supreme Court’s recognition of Congress’s plenary power over immigration

                                  26   first arose soon after the passage of the immigration legislation in the latter half of the

                                  27   nineteenth century. In 1882, Congress enacted the Chinese Exclusion Act, Pub. L. No.

                                  28   47-126, 22 Stat. 58, which prohibited entry of Chinese laborers into the United States.
                                                                                      28
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 29 of 43




                                  1    See Jennings v. Rodriguez, 138 S. Ct. 830, 866 (2018) (Breyer, J., dissenting). The

                                  2    Court upheld the constitutionality of the Act in a series of cases, in particular Chae Chan

                                  3    Ping v. United States, 130 U.S. 581 (1889), and Fong Yue Ting v. United States, 149

                                  4    U.S. 698 (1893). Chae Chan Ping, 130 U.S. at 581–82, dealt with the exclusion of a

                                  5    Chinese lawful permanent resident who left the United States and then was denied re-

                                  6    entry and Fong Yue Ting, 149 U.S. at 729, involved the deportation of Chinese

                                  7    immigrants because they could not demonstrate by the testimony of “at least one credible

                                  8    white witness” (as required by the Chinese Exclusion Act) that they were lawful residents.

                                  9    In Chae Chan Ping, Justice Field wrote that

                                  10                 [t]he power of exclusion of foreigners being an incident of
                                                     sovereignty belonging to the government of the United States
                                  11                 as a part of those sovereign powers delegated by the
                                                     constitution, the right to its exercise at any time when, in the
                                  12
Northern District of California




                                                     judgment of the government, the interests of the country require
 United States District Court




                                                     it, cannot be granted away or restrained on behalf of any one.
                                  13

                                  14   130 U.S. at 609. In a passage that was later cited with approval by the Court in Fong

                                  15   Yue Ting, Justice Field also expounded on Congress’s plenary power with regard to

                                  16   different races of aliens:

                                  17                 The government, possessing the powers which are to be
                                                     exercised for protection and security, is clothed with authority
                                  18                 to determine the occasion on which the powers shall be called
                                                     forth; and its determination, so far as the subjects affected are
                                  19                 concerned, is necessarily conclusive upon all its departments
                                                     and officers. If, therefore, the government of the United states,
                                  20                 through its legislative department, considers the presence of
                                                     foreigners of a different race in this country, who will not
                                  21                 assimilate with us, to be dangerous to its peace and security,
                                                     their exclusion is not to be stayed because at the time there are
                                  22                 no actual hostilities with the nation of which the foreigners are
                                                     subjects.
                                  23

                                  24   Id. at 606; Fong Yue Ting, 149 U.S. at 706.

                                  25          However, around the turn of the century, “the Court began to walk back the

                                  26   plenary power doctrine in significant ways.” Castro v. U.S. Dep’t of Homeland Sec., 835

                                  27   F.3d 422, 441 (3d Cir. 2016). In Kaoru Yamataya v. Fisher, 189 U.S. 86, 87 (1903), a

                                  28   Japanese immigrant entered the United States but a few days later, an immigration
                                                                                     29
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 30 of 43




                                  1    officer sought her deportation because he determined that she was likely to become a

                                  2    public charge. The Court, while acknowledging its plenary power as described in Fong

                                  3    Yue Ting, stated that immigration officers could not “disregard the fundamental principles

                                  4    that inhere in ‘due process of law’ as understood at the time of the adoption of the

                                  5    Constitution.” Id. at 100. In Yamataya, the fundamental principle at stake was the

                                  6    procedural due process right to be heard prior to being taken into custody and deported.

                                  7    Id. at 101. As the Third Circuit recently described, Yamataya represented a “turning

                                  8    point” in the Supreme Court’s plenary power jurisprudence such that Congress’s power

                                  9    was qualified by basic constitutional considerations. Castro, 835 F.3d at 442 (quoting

                                  10   Henry M. Hart, Jr., The Power of Congress to Limit the Jurisdiction of Federal Courts: An

                                  11   Exercise in Dialectic, 66 Harv. L. Rev. 1362, 1390 n.85 (1953)).

                                  12          Though it was a turning point for immigrants inside the United States, Yamataya
Northern District of California
 United States District Court




                                  13   did not alter Congress’s plenary power at initial entry because in United States ex rel.

                                  14   Knauff v. Shaughnessy, 338 U.S. 537 (1950), and Shaughnessy v. United States ex rel.

                                  15   Mezei, 345 U.S. 206 (1953), the Court upheld actions by immigration officials to exclude

                                  16   two aliens “on the threshold of initial entry,” Mezei, 345 U.S. at 212, without the

                                  17   procedural due process rights afforded in Yamataya. “Knauff and Mezei essentially

                                  18   restored the political branches’ plenary power over aliens at the border seeking initial

                                  19   admission.” Castro, 835 F.3d at 443. Thus, if the immigration action pertains to initial

                                  20   admission, then Congress’s power is plenary. In Landon v. Plasencia, the Court

                                  21   summarized these two competing interests, stating that it “has long held that an alien

                                  22   seeking initial admission to the United States requests privilege and has no constitutional

                                  23   rights regarding his application, for the power to admit or exclude aliens is a sovereign

                                  24   prerogative. 459 U.S. 21, 32 (1982) (citing Knauff, 338 U.S. at 542; and Nishimura Ekiu

                                  25   v. United States, 142 U.S. 651, 659–60 (1892)). “As we explained in Johnson v.

                                  26   Eisentrager, 339 U.S. 763, 770 (1950), however, once an alien gains admission to our

                                  27   country and begins to develop the ties that go with permanent residence his constitutional

                                  28   status changes accordingly. Our cases have frequently suggested that a continuously
                                                                                    30
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 31 of 43




                                  1    present resident alien is entitled to a fair hearing when threatened with deportation.” Id.

                                  2    (citations omitted).

                                  3           With this framing in mind, the leading case cited by defendants, Trump v. Hawaii,

                                  4    is properly viewed as an initial admission case. There, the Supreme Court examined an

                                  5    Equal Protection challenge to an executive order issued by the President that restricted

                                  6    entry into the United States by foreign nationals of select countries, nearly all majority-

                                  7    Muslim countries. Hawaii, 138 S. Ct. at 2403–04. From the outset, the Court’s analysis

                                  8    focused on admission and exclusion cases, citing the plenary power doctrine with regard

                                  9    to initial admission: “the admission and exclusion of foreign nationals is a ‘fundamental

                                  10   sovereign attribute exercised by the Government’s political departments largely immune

                                  11   from judicial control.’” Id. at 2418 (quoting Fiallo, 430 U.S. at 792). The Hawaii court

                                  12   discussed at length the standard of review articulated in Kleindienst v. Mandel, 408 U.S.
Northern District of California
 United States District Court




                                  13   753, 756–57 (1972), which involved an Equal Protection challenge to the Attorney

                                  14   General’s denial of a temporary nonimmigrant visa for a Belgian author. Mandel, too,

                                  15   was an initial admission case as the Court cited the rule that “Mandel personally, as an

                                  16   unadmitted and nonresident alien, had no constitutional right of entry to this country as a

                                  17   nonimmigrant or otherwise.” Id. at 762 (emphasis added) (citing, e.g., Knauff, 338 U.S. at

                                  18   542). Recognizing Congress’s plenary power over initial admission decisions, Mandel

                                  19   upheld Congress’s delegation to the Executive the decision to exclude as long as “the

                                  20   Executive gave a ‘facially legitimate and bona fide’ reason for its action.” Hawaii, 138 S.

                                  21   Ct. at 2419 (quoting Mandel, 408 U.S. at 769).

                                  22          The Hawaii court also framed the initial entry cases in the context of national

                                  23   security, stating “Mandel’s narrow standard of review ‘has particular force’ in admission

                                  24   and immigration cases that overlap with ‘the area of national security.’” Id. (quoting Kerry

                                  25   v. Din, 576 U.S. 86, 104 (2015) (Kennedy, J., concurring)). In Hawaii, the rationale for

                                  26   such a standard of review rested on the intersection of immigration and national security:

                                  27   “‘[a]ny rule of constitutional law that would inhibit the flexibility’ of the President ‘to

                                  28   respond to changing world conditions should be adopted only with the greatest caution,’
                                                                                       31
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 32 of 43




                                  1    and our inquiry into matters of entry and national security is highly constrained.” Id. at

                                  2    2419–20 (quoting Diaz, 426 U.S. at 81–82).

                                  3           Yet, despite the foregoing buildup, the Court specifically declined to determine

                                  4    whether Mandel applied in the particular case concerning the President’s proclamation

                                  5    and instead pivoted to a rational basis standard of review. Id. at 2420 (“For our purposes

                                  6    today, we assume that we may look behind the face of the Proclamation to the extent of

                                  7    applying rational basis review.”). In its rational basis analysis, the Court examined the

                                  8    facts underlying the proclamation, id. at 2421 (rejecting the argument that five of seven

                                  9    countries are Muslim-majority “given that the policy covers just 8% of the world’s Muslim

                                  10   population and is limited to countries that were previously designated by Congress or

                                  11   prior administrations as posing national security risks”), and the process by which it was

                                  12   produced, id. (“The Proclamation, moreover, reflects the results of a worldwide review
Northern District of California
 United States District Court




                                  13   process undertaken by multiple Cabinet officials and their agencies.”).

                                  14          After the Hawaii decision, lower courts have recognized that the deferential

                                  15   standard articulated in Mandel, and cited in Hawaii and Fiallo v. Bell, applies to initial

                                  16   admission and exclusion cases but not to aliens who are lawfully admitted into the United

                                  17   States. For example, several opinions concerning the revocation of temporary protected

                                  18   status (“TPS”) for certain groups, distinguished Hawaii on the grounds that the plaintiffs

                                  19   were “foreign nationals . . . [who] are lawfully present in the United States . . . .” Saget v.

                                  20   Trump, 375 F. Supp. 3d 280, 367 (E.D.N.Y. 2019) (citing Centro Presente v. U.S. Dep’t of

                                  21   Homeland Sec., 332 F. Supp. 3d 393 410–11 (D. Mass. 2018); and New York v. U.S.

                                  22   Dep’t of Commerce, 351 F. Supp. 3d 502, 666 (S.D.N.Y.), aff’d in part, rev’d in part 139

                                  23   S. Ct. 2551 (2019)). Similarly, in an opinion overturning the Administration’s decision to

                                  24   rescind the Deferred Action for Childhood Arrivals (“DACA”) program, the Ninth Circuit

                                  25   also distinguished Hawaii, citing, in part, “the physical presence of the plaintiffs within the

                                  26   geographic United States.” Regents of the Univ. of Cal. v. U.S. Dep’t of Homeland Sec.,

                                  27   908 F.3d 476, 519–20 (9th Cir. 2018), rev’d in part, vacated in part, 140 S. Ct. 1891

                                  28   (2020) (citing Lopez-Valenzuela v. Arpaio, 770 F.3d 772, 781 (9th Cir. 2014) (en banc)).
                                                                                     32
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 33 of 43




                                  1    As a counterexample, the district court in S.A. v. Trump, 363 F. Supp. 3d 1048, 1094

                                  2    (N.D. Cal. 2018), applied Hawaii to an Equal Protection challenge brought by plaintiffs

                                  3    residing in the United States against a policy prohibiting their family members from

                                  4    entering the United States. These opinions represent instances where the scope of the

                                  5    challenged action could be cleanly divided: in the cases of TPS or DACA, the individuals

                                  6    were all within the United States; in S.A. the family members were attempting to enter the

                                  7    United States.

                                  8           Here, the Rule applies to immigrants and nonimmigrants seeking initial admission

                                  9    to the United States. 84 Fed. Reg. at 41,295. It also applies to aliens who are already in

                                  10   the United States and are seeking adjustment of status. Id. Because the Rules applies

                                  11   in part to aliens who are already in the United States, defendants cannot entirely rely on

                                  12   the plenary power doctrine to uphold the Rule. Accordingly, the court proceeds to
Northern District of California
 United States District Court




                                  13   determine whether an alien inside the United States can state an Equal Protection claim.

                                  14                         2.     Constitutional Rights of Aliens Admitted to the United

                                  15                                States

                                  16          As Yamataya and similar cases demonstrate, persons within the United States can

                                  17   assert at least some rights guaranteed by the Fifth and Fourteenth Amendments. Early

                                  18   cases only addressed whether persons had a procedural due process right to be heard

                                  19   before the government imposed some legal action on them. See, e.g., Wong Wing v.

                                  20   United States, 163 U.S. 228, 237 (1896) (“[T]o declare unlawful residence within the

                                  21   country to be an infamous crime, punishable by deprivation of liberty and property, would

                                  22   be to pass out of the sphere of constitutional legislation, unless provision were made that

                                  23   the fact of guilt should first be established by a judicial trial.”). No procedural due process

                                  24   challenge is alleged here; rather, plaintiffs challenge the Rule on Equal Protection

                                  25   grounds. The issue may be stated as whether Congress or the Executive may

                                  26   discriminate within different classes of aliens present in the United States based on the

                                  27   race or ethnicity of the aliens.

                                  28          In Mathews v. Diaz, the Court indicated that the equal protection component of the
                                                                                     33
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 34 of 43




                                  1    Fifth Amendment’s Due Process Clause extends to aliens who are physically present in

                                  2    the United States. 426 U.S. at 77 (“The Fifth Amendment, as well as the Fourteenth

                                  3    Amendment, protects every one of these persons from deprivation of life, liberty, or

                                  4    property without due process of law.”). In Plyler v. Doe, 457 U.S. 202, 210 (1982)

                                  5    (citations omitted), the Court stated “[a]liens, even aliens whose presence in this country

                                  6    is unlawful, have long been recognized as ‘persons’ guaranteed due process of law by

                                  7    the Fifth and Fourteenth Amendments.” Then, the Court stated: “Indeed, we have clearly

                                  8    held that the Fifth Amendment protects aliens whose presence in this country is unlawful

                                  9    from invidious discrimination by the Federal Government.” Id. (citing Mathews, 426 U.S.

                                  10   at 77). Plyler’s holding only applied to a state’s classification of aliens rather than the

                                  11   federal government. Yet, in a footnote, the Court stated “[i]t would be incongruous to

                                  12   hold that the United States, to which the Constitution assigns a broad authority over both
Northern District of California
 United States District Court




                                  13   naturalization and foreign affairs, is barred from invidious discrimination with respect to

                                  14   unlawful aliens, while exempting the States from a similar limitation. Id. at 201 n.9 (citing

                                  15   Mathews, 426 U.S. at 84–86). While dicta, these two cases suggest that the Supreme

                                  16   Court would hold that aliens within the United States are protected by the equal

                                  17   protection component of the Fifth Amendment.

                                  18          In a case closer to the question at issue here, in Kwai Fun Wong v. United States,

                                  19   373 F.3d 952, 970–73 (9th Cir. 2004), the Ninth Circuit reviewed at length whether an

                                  20   alien who has not “entered” the United States for purposes of the INA but has physically

                                  21   entered the United States could state a discrimination claim under the equal protection

                                  22   component of the Due Process Clause of the Fifth Amendment. The court held that non-

                                  23   admitted (but physically present) aliens were not precluded

                                  24                 from coming within the ambit of the equal protection component
                                                     of the Due Process Clause. We cannot countenance that the
                                  25                 Constitution would permit immigration officials to engage in
                                                     such behavior as rounding up all immigration parolees of a
                                  26                 particular race solely because of a consideration such as skin
                                                     color. Although “Congress has ‘plenary power’ to create
                                  27                 immigration law, and . . . the judicial branch must defer to
                                                     executive and legislative branch decisionmaking in that
                                  28                 area, . . . . that power is subject to important constitutional
                                                                                     34
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 35 of 43



                                                     limitations.”
                                  1

                                  2    Id. at 974 (alterations in original) (footnote omitted) (quoting Zadvydas v. Davis, 533 U.S.

                                  3    678, 695 (2001)). Kwai Fun Wong distinguished initial entry cases on the grounds that

                                  4    those cases were determinative of “the procedural rights of aliens with respect to their

                                  5    applications for admission,” but initial entry cases have not been applied to “deny all

                                  6    constitutional rights to non-admitted aliens.” Id. at 971. If Kwai Fun Wong establishes

                                  7    that non-admitted, but physically present aliens can bring an Equal Protection challenge,

                                  8    then it follows that admitted aliens subject to the Rule (who are further from Congress’s

                                  9    plenary power) may also bring an Equal Protection challenge.

                                  10          Read together, Mathews, Plyler, and Kwai Fun Wong stand for the proposition that

                                  11   aliens who have been admitted to the United States are not precluded from bringing an

                                  12   Equal Protection challenge on the theory that they were discriminated against on the
Northern District of California
 United States District Court




                                  13   basis of their race or ethnicity.

                                  14                         3.      Resolving the Applicable Standard of Review

                                  15          Plaintiffs urge the court to apply the Arlington Heights inquiry to the Rule so that

                                  16   they can assert an Equal Protection challenge on behalf of aliens who have been

                                  17   admitted to the United States. An important point is worth noting at this juncture:

                                  18   Arlington Heights did not address what level of scrutiny—i.e., strict scrutiny, heightened

                                  19   scrutiny, or rational basis—a court should apply to an Equal Protection claim based on

                                  20   racial or ethnic discrimination. Instead, Arlington Heights described a framework to

                                  21   “[d]etermin[e] whether invidious discriminatory purpose was a motivating factor” by using

                                  22   “a sensitive inquiry into such circumstantial and direct evidence of intent as may be

                                  23   available.” 429 U.S. at 266. “Proof of racially discriminatory intent or purpose is required

                                  24   to show a violation of the Equal Protection Clause.” Id. at 265. Conversely, if the

                                  25   government action in question only has a “racially disproportionate impact,” then it may

                                  26   not be unconstitutional. Washington v. Davis, 426 U.S. 229, 239 (1976). Accordingly, if

                                  27   plaintiffs are able to demonstrate racial or ethnic discriminatory purpose to be a

                                  28   motivating factor of the Rule, then the court would apply a strict scrutiny standard of
                                                                                    35
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 36 of 43




                                  1    review.

                                  2           In Department of Homeland Security v. Regents of the University of California,

                                  3    writing for a plurality with regard to the plaintiffs’ Equal Protection claim, Chief Justice

                                  4    Roberts stated that “[t]o plead animus, a plaintiff must raise a plausible inference that an

                                  5    ‘invidious discriminatory purpose was a motivating factor’ in the relevant decision.

                                  6    Possible evidence includes disparate impact on a particular group, ‘[d]epartures from the

                                  7    normal procedural sequence,’ and ‘contemporary statements by members of the

                                  8    decisionmaking body.’” 140 S. Ct. at 1915 (second alteration in original) (quoting

                                  9    Arlington Heights, 429 U.S. at 266–68). This indicates that application of the Arlington

                                  10   Heights framework is appropriate to evaluate whether plaintiffs plead discriminatory

                                  11   animus. Further, the plurality sidestepped the issue of whether the Court’s opinion in

                                  12   Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471, 488 (1999),
Northern District of California
 United States District Court




                                  13   foreclosed a constitutional claim by an alien unlawfully present in the United States. See

                                  14   Regents, 140 S. Ct. at 1915. Because the court has likewise determined that Trump v.

                                  15   Hawaii (and the plenary power doctrine more generally) does not apply to the Rule in its

                                  16   entirety, similar to Regents, it is appropriate to apply Arlington Heights in this instance.

                                  17          Several recent district court opinions have also applied the Arlington Heights

                                  18   framework to evaluate whether the federal government acted with discriminatory purpose

                                  19   despite a facially neutral action. In Cook County, Illinois v. Wolf, No. 19 C 6334, 2020

                                  20   WL 2542155, at *7 (N.D. Ill. May 19, 2020), the district court in the Northern District of

                                  21   Illinois declined to apply Hawaii and instead applied what the court described as

                                  22   “Arlington Heights-style strict scrutiny,” in evaluating a motion to dismiss the plaintiffs’

                                  23   Equal Protection challenge to the Rule. The court reasoned that in “contrast to the

                                  24   President’s national security and international relations justifications for the executive

                                  25   order in Hawaii, DHS justified and continues to justify the Final Rule solely on economic

                                  26   grounds.” Id.; see also CASA de Maryland, Inc. v. Trump, 355 F. Supp. 3d 307, 312, 324

                                  27   (D. Md. 2018) (declining to apply Hawaii and Mandel to an Equal Protection challenge

                                  28   against the federal government’s decision to TPS status for El Salvador).
                                                                                      36
                                           Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 37 of 43




                                  1                 ii.      Whether Plaintiffs’ Allegations Plausibly State a Claim

                                  2            “Under Arlington Heights, a plaintiff must ‘simply produce direct or circumstantial

                                  3    evidence demonstrating that a discriminatory reason more likely that [sic] not motivated

                                  4    the defendant and that the defendant’s actions adversely affected the plaintiff in some

                                  5    way.’” Ave. 6E Invs., LLC v. City of Yuma, Ariz., 818 F.3d 493, 504 (9th Cir. 2016)

                                  6    (internal quotation marks omitted) (quoting Pac. Shores Props., LLC v. City of Newport

                                  7    Beach, 730 F.3d 1142, 1158 (9th Cir. 2013)); see also Regents, 140 S. Ct. at 1915. “A

                                  8    plaintiff does not have to prove that the discriminatory purpose was the sole purpose of

                                  9    the challenged action, but only that it was a ‘motivating factor.’” Ave. 6E Invs., (quoting

                                  10   Arce v. Douglas, 793 F.3d 968, 977 (9th Cir. 2015)). While Arlington Heights describes

                                  11   an evidentiary framework rather than a pleading standard, the Ninth Circuit has used its

                                  12   factors in evaluating a district court’s dismissal of a complaint pursuant to Rule 12(b)(6).5
Northern District of California
 United States District Court




                                  13   See id.

                                  14           In Arlington Heights, the Court described a series of non-exhaustive factors that

                                  15   guides the inquiry into whether a defendant’s actions were motivated by a discriminatory

                                  16   purpose “by examining (1) statistics demonstrating a ‘clear pattern unexplainable on

                                  17   grounds other than’ discriminatory ones, (2) ‘[t]he historical background of the decision,’

                                  18   (3) ‘[t]he specific sequence of events leading up to the challenged decision,’ (4) the

                                  19   defendant’s departures from its normal procedures or substantive conclusions, and (5)

                                  20   relevant ‘legislative or administrative history.’” Pac. Shores Props., 730 F.3d at 1158–59

                                  21   (alterations in original) (quoting Arlington Heights, 429 U.S. at 266–68; and citing Comm.

                                  22

                                  23   5 While not directly applicable to Equal Protection claims, the Supreme Court and the
                                  24   Ninth Circuit have held that, for employment discrimination cases, the McDonnell
                                       Douglas evidentiary framework is a useful touchstone to evaluate whether a claim
                                  25   survives a motion to dismiss; however, a plaintiff “is not required to plead a prima facie
                                       case of discrimination in order to survive a motion to dismiss.” Sheppard v. David Evans
                                  26   & Assoc., 694 F.3d 1045, 1050 (9th Cir. 2012) (citing Swierkiewicz v. Sorema N.A., 534
                                       U.S. 506, 508–11 (2002)). Similar to McDonnell Douglas, the Arlington Heights
                                  27   framework is an evidentiary burden-shifting regime. A Rule 12(b)(6) motion only requires
                                       plaintiffs to meet the requirements of Rule 8 and Twombly/Iqbal. See Kwai Fun Wong,
                                  28   373 F.3d at 968 (applying Swierkiewicz to Equal Protection claim that immigration
                                       officials discriminated against the plaintiff on the basis of her race).
                                                                                       37
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 38 of 43




                                  1    Concerning Cmty. Improvement v. City of Modesto, 583 F.3d 690, 703 (9th Cir. 2009));

                                  2    see also Avenue 6E Invs., 818 F.3d at 504 (applying Arlington Heights factors to an

                                  3    Equal Protection claim dismissed pursuant to Rule 12(b)(6)).

                                  4                          1.     Disparate Impact

                                  5           Here, plaintiffs allege that the Rule is “more likely to prevent immigrants of color in

                                  6    the United States from adjusting their status, or extending or changing their visas,

                                  7    compared to their White immigrant counterparts.” Compl. ¶ 107. The complaint also

                                  8    cites the Rule, where DHS stated that it “recognizes that it is possible that the inclusion of

                                  9    benefits such as SNAP and Medicaid may impact in greater numbers communities of

                                  10   color, including Latinos and [Asian-American, Pacific Islanders], as well as those with

                                  11   particular medical conditions that require public benefits for treatment, and therefore may

                                  12   impact the overall composition of immigration with respect to these groups.” 84 Fed.
Northern District of California
 United States District Court




                                  13   Reg. at 41,369. Plaintiffs have plausibly alleged that the Rule will impact certain racial

                                  14   groups more heavily than others.

                                  15          However, the court notes that the plurality opinion in Regents found that the

                                  16   disparate impact of the DACA rescission on Latinos was not sufficient to state a claim.

                                  17   Writing for himself and three other justices, Chief Justice Roberts stated “because

                                  18   Latinos make up a large share of the unauthorized alien population, one would expect

                                  19   them to make up an outsized share of recipients of any cross-cutting immigration relief

                                  20   program. . . . Were this fact sufficient to state a claim, virtually any generally applicable

                                  21   immigration policy could be challenged on equal protection grounds.” Regents, 140 S.

                                  22   Ct. at 1915. This reasoning is persuasive and the Rule’s disparate impact, while notable,

                                  23   is not dispositive.

                                  24                         2.     Statements by Decisionmakers

                                  25          Next, plaintiffs cite evidence of potential bias exemplified by statements of the

                                  26   President and his advisors. For example, as a candidate, President Trump called

                                  27   Mexican immigrants “rapists” and “people who have a lot of problems.” Compl. ¶ 285.

                                  28   After his inauguration, the President disparaged an immigration plan that would protect
                                                                                     38
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 39 of 43




                                  1    people from El Salvador, Haiti, and African countries, asking, “Why are we having all

                                  2    these people from shithole countries come here?” Id. ¶ 292. Plaintiffs allege that the

                                  3    President was widely reported to have expressed his preference for more immigrants

                                  4    from places like Norway, where the population is over 90 percent white. Id. In May 2018,

                                  5    the President called immigrants “animals” during a public White House meeting. Id.

                                  6    ¶ 294. In addition to the President, plaintiffs allege that other senior administration

                                  7    officials made statements indicative of racial bias. But they only offer one example;

                                  8    defendant Kenneth Cuccinelli is alleged to have stated that Washington, D.C.’s animal

                                  9    control policies were worse than U.S. immigration policies because, “You can’t break up

                                  10   rat families.” Id. ¶ 299.

                                  11          Defendants contend that these statements were not made by DHS officials and

                                  12   have no express connection to the Rule. Mtn. at 21. It is notable that one of the alleged
Northern District of California
 United States District Court




                                  13   statements is attributed to Kenneth Cuccinelli who is a named defendant in this case and

                                  14   is alleged to be responsible for implementing and enforcing immigration laws. Compl.

                                  15   ¶¶ 28, 299. However, that is the only statement offered by plaintiffs made by a

                                  16   decisionmaker who was directly involved in the Rule’s promulgation and it is not clearly

                                  17   tied to the Rule.

                                  18          With regard to the President’s statements, in Regents, 140 S. Ct. at 1916, Chief

                                  19   Justice Roberts’ plurality opinion found the President’s statements as “unilluminating” and

                                  20   instead noted that “relevant actors were most directly [the] Acting Secretary [of Homeland

                                  21   Security] and the Attorney General.” The opinion stated that “respondents did not

                                  22   ‘identif[y] statements by [either] that would give rise to an inference of discriminatory

                                  23   motive.’” Id. (alterations in original) (citation omitted). Next, Chief Justice Roberts found

                                  24   the President’s statements were “remote in time and made in unrelated contexts” and did

                                  25   not “qualify as ‘contemporary statements’ probative of the decision at issue.” Id. (quoting

                                  26   Arlington Heights, 429 U.S. at 268). While a plurality opinion, this reasoning suggests

                                  27   that the President’s statements, which have no direct connection to the Rule are not

                                  28   relevant to the Equal Protection analysis.
                                                                                     39
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 40 of 43




                                  1           Applying here, plaintiffs allege both pre- and post-inauguration statements by the

                                  2    President. The pre-inauguration statements, Compl. ¶¶ 285–87, are similar to those in

                                  3    Regents that are more remote in time and not applicable to the agency action at issue.

                                  4    The post-inaugurations statements pertain to the same time period as the beginning of

                                  5    the rulemaking process but are not connected to the Rule. The closest statement

                                  6    concerning an immigration plan was in reference to a draft plan that would have

                                  7    protected individuals with TPS status. Id. ¶ 292. In sum, plaintiffs have identified a few

                                  8    statements made in unrelated contexts by the President and only one comment from a

                                  9    DHS official that did not appear to have any connection to the Rule or the rulemaking

                                  10   process. They have not alleged sufficient factual matter concerning statements by

                                  11   decisionmakers.

                                  12                        3.      Departure from Normal Procedures
Northern District of California
 United States District Court




                                  13          Plaintiffs also contend that the Rule departed from normal procedures as

                                  14   evidenced by the efforts of White House advisor Stephen Miller’s comments to fast-track

                                  15   the Rule to completion. Compl. ¶¶ 300–02. Defendants assert that the text of the Rule

                                  16   provides the most reliable indicia of its intent and contends that the Rule is devoid of any

                                  17   discriminatory justifications. Mtn. at 20. They also argue that the proposed rule,

                                  18   extensive notice and comment process, and changes from the proposed to final rules

                                  19   undermine allegations of improper bias. Id. at 20–21.

                                  20          The text of the Rule, while a relevant factor, is not dispositive because the

                                  21   Arlington Heights analysis presumes that the official government action in question is

                                  22   facially neutral. 429 U.S. at 266 (“Sometimes a clear pattern, unexplainable on grounds

                                  23   other than race, emerges from the effect of the state action even when the governing

                                  24   legislation appears neutral on its face.” (citations omitted)).

                                  25          However, plaintiffs’ allegations barely raise an inference of an improper departure

                                  26   from the norm. Cf. Regents, 908 F.3d at 519 (“DACA received reaffirmation by the

                                  27   agency as recently as three months before the rescission, only to be hurriedly cast aside

                                  28   on what seems to have been a contrived excuse (its purported illegality). This strange
                                                                                     40
                                           Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 41 of 43




                                  1    about-face, done at lightning speed, suggests that the normal care and consideration

                                  2    within the agency was bypassed.”). Plaintiffs’ allegations that the Rule was fast tracked

                                  3    do not raise an inference of discriminatory intent. This rulemaking process was not a 3-

                                  4    month about-face; the NPRM began a year before the final Rule was published. At most,

                                  5    they plausibly allege that defendants wanted to implement the Rule sooner rather than

                                  6    later.

                                  7             In light of the foregoing, plaintiffs have not alleged sufficient factual matter to state

                                  8    a claim for an Equal Protection violation. The court GRANTS defendants’ motion to

                                  9    dismiss plaintiffs’ fifth cause of action. Because plaintiffs could allege additional factual

                                  10   matter, the dismissal is with leave to amend.6

                                  11                iii.      Sixth Claim—Unconstitutional Animus

                                  12            In a footnote, defendants argue that plaintiffs’ sixth claim should be dismissed
Northern District of California
 United States District Court




                                  13   because it fails to identify any protected class, rather, plaintiffs allege that the Rule was

                                  14   adopted to harm a politically unpopular group. Mtn. at 21 n.9. In response, plaintiffs

                                  15   attempt to clarify the claim, stating that the sixth claim incorporates by reference plaintiffs’

                                  16   previous allegations including the allegation that the Rule is intended to target immigrants

                                  17   of color. Opp. at 22 n.10.

                                  18            In their complaint, plaintiffs’ sixth claim incorporates by reference the allegations

                                  19   set forth in the preceding paragraphs of the complaint. Compl. ¶ 344. The sixth claim

                                  20   goes on to allege that “[t]he classification here further violates equal protection principles

                                  21   because defendants adopted it to harm a politically unpopular group and advance

                                  22   unconstitutional animus, and therefore, it is without a permissible, rational basis.” Id.

                                  23   ¶ 345.

                                  24            It appears that plaintiffs are seeking to challenge the Rule under a heightened

                                  25

                                  26   6 Other district courts have found that plaintiffs in those cases have alleged sufficient
                                  27   factual allegations to state a claim for violation of the Equal Protection component of the
                                       Fifth Amendment. See New York, 2020 WL 4347264, at *6; Cook Cty., Ill., 2020 WL
                                  28   2542155, at *3–5. These other cases suggest that plaintiffs could allege additional facts
                                       such that amendment of their complaint is not futile.
                                                                                       41
                                        Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 42 of 43




                                  1    rational basis review. In Animal Legal Defense Fund v. Wasden, the Ninth Circuit stated

                                  2    “[w]hen a law exhibits a desire to harm an unpopular group, courts will often apply a

                                  3    ‘more searching’ application of rational basis review.” 878 F.3d 1184, 1200 (9th Cir.

                                  4    2018) (quoting Lawrence v. Texas, 539 U.S. 558, 580 (2003) (O’Connor, J., concurring).

                                  5    However, the court indicated that this more searching review applies “[w]hen the

                                  6    politically unpopular group is not a traditionally suspect class.” Id. (emphasis added)

                                  7           There are two separate problems with the sixth claim. First, the unpopular group

                                  8    referenced in paragraph 345 is non-White, non-European immigrants. Opp. at 22 n.10.

                                  9    Yet, plaintiffs’ framing of this group is based on the group’s racial and ethnic composition,

                                  10   a traditionally suspect class. See Compl. ¶ 305 (“The Administration has identified a

                                  11   politically unpopular minority, namely non-White, non-European immigrants . . . .”). Thus,

                                  12   the more searching rational basis of review is not available to them.
Northern District of California
 United States District Court




                                  13          Second, the factual allegations for the fifth and sixth claims are the same.

                                  14   Assuming plaintiffs are able to state a claim for violation of the Equal Protection

                                  15   component of the Fifth Amendment in a future amended complaint, the court would then

                                  16   determine whether the group is is a traditionally suspect class and what level of scrutiny

                                  17   applies to that group. See Cleburne, 473 U.S. at 439–42 (describing standards of review

                                  18   applicable to an Equal Protection clause challenge). For that reason, plaintiffs’ sixth

                                  19   claim is entirely duplicative of their fifth claim because it involves the same facts and

                                  20   requested relief.

                                  21          Accordingly, the court GRANTS defendants’ motion to dismiss plaintiffs’ sixth

                                  22   cause of action. Because the claim is duplicative of plaintiffs’ fifth claim, the dismissal is

                                  23   without leave to amend.

                                  24                                          CONCLUSION

                                  25          For the foregoing reasons, the court DENIES defendants’ motion to dismiss with

                                  26   respect to their standing, ripeness, and zone of interest challenges. Defendants’ motion

                                  27   to dismiss plaintiffs’ second cause of action for violation of the APA, contrary to the

                                  28   Rehabilitation Act, is GRANTED, and the claim is DISMISSED WITHOUT LEAVE TO
                                                                                     42
                                           Case 4:19-cv-04975-PJH Document 180 Filed 08/03/20 Page 43 of 43




                                  1    AMEND; defendants’ motion to dismiss plaintiffs’ third cause of action for violation of the

                                  2    APA, contrary to State Healthcare Discretion, is GRANTED, and the claim is DISMISSED

                                  3    WITHOUT LEAVE TO AMEND; defendants’ motion to dismiss plaintiffs’ fifth cause of

                                  4    action for violation of the Fifth Amendment is GRANTED, and the claim is DISMISSED

                                  5    WITH LEAVE TO AMEND; and defendants’ motion to dismiss plaintiffs’ sixth cause of

                                  6    action for violation of the Fifth Amendment is GRANTED, and the claim is DISMISSED

                                  7    WITHOUT LEAVE TO AMEND. Further, the court DEFERS RULING ON defendants’

                                  8    motion to dismiss plaintiffs’ first and fourth causes of action.7 Plaintiffs will be permitted

                                  9    to file an amended complaint after resolution of the deferred claims.

                                  10           IT IS SO ORDERED.

                                  11   Dated: August 3, 2020

                                  12                                                 /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                     PHYLLIS J. HAMILTON
                                  13                                                 United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       7 On April 1, 2020, the court granted in part and denied in part plaintiffs’ motion to compel
                                       discovery. Dkt. 159. The court also stayed discovery “until resolution of defendants’
                                  28   forthcoming motion to dismiss.” Id. at 31. Because this order defers ruling on two of
                                       plaintiffs’ claims, the court’s prior stay order remains in effect.
                                                                                       43
